 
EXHIBIT 10.4
 
JUNIOR SUBORDINATED INDENTURE
 
among
 
READING INTERNATIONAL, INC.,
 
READING NEW ZEALAND, LIMITED
 
and
 
WELLS FARGO BANK, N.A.,
 
as Trustee
 
_______________________
 
Dated as of February 5, 2007
 
________________________
 
 


--------------------------------------------------------------------------------


 
Table of Contents
 

 
Page
ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
1
SECTION 1.1. Definitions
1
SECTION 1.2. Compliance Certificate and Opinions
10
SECTION 1.3. Forms of Documents Delivered to Trustee
11
SECTION 1.4. Acts of Holders
11
SECTION 1.5. Notices, Etc. to Trustee and Company
13
SECTION 1.6. Notice to Holders; Waiver
13
SECTION 1.7. Effect of Headings and Table of Contents
14
SECTION 1.8. Successors and Assigns; Option of Company
14
SECTION 1.9. Separability Clause
14
SECTION 1.10. Benefits of Indenture
14
SECTION 1.11. Governing Law
14
SECTION 1.12. Submission to Jurisdiction
15
SECTION 1.13. Non-Business Days
15
SECTION 1.14. Company as Agent
15
SECTION 1.15. Acknowledgement of Joint and Several Liability
16
ARTICLE II SECURITY FORMS
17
SECTION 2.1. Form of Security
17
SECTION 2.2. Restricted Legend
21
SECTION 2.3. Form of Trustee’s Certificate of Authentication
23
SECTION 2.4. Temporary Securities
23
SECTION 2.5. Definitive Securities
24
ARTICLE III THE SECURITIES
24
SECTION 3.1. Payment of Principal and Interest
24
SECTION 3.2. Denominations
26
SECTION 3.3. Execution, Authentication, Delivery and Dating
26
SECTION 3.4. Global Securities
27
SECTION 3.5. Registration, Transfer and Exchange Generally
29
SECTION 3.6. Mutilated, Destroyed, Lost and Stolen Securities
30
SECTION 3.7. Persons Deemed Owners
31
SECTION 3.8. Cancellation
31
SECTION 3.9. Reserved
31
SECTION 3.10. Reserved
31
SECTION 3.11. Agreed Tax Treatment
31
SECTION 3.12. CUSIP Numbers
31
ARTICLE IV SATISFACTION AND DISCHARGE
32
SECTION 4.1. Satisfaction and Discharge of Indenture
32
SECTION 4.2. Application of Trust Money
33
ARTICLE V REMEDIES
33
SECTION 5.1. Events of Default
33
SECTION 5.2. Acceleration of Maturity; Rescission and Annulment
34
SECTION 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee
35
SECTION 5.4. Trustee May File Proofs of Claim
36
SECTION 5.5. Trustee May Enforce Claim Without Possession of Securities
36
SECTION 5.6. Application of Money Collected
36
SECTION 5.7. Limitation on Suits
37
SECTION 5.8. Unconditional Right of Holders to Receive Principal, Premium, if
any, and Interest; Direct Action by Holders of Preferred Securities
37
SECTION 5.9. Restoration of Rights and Remedies
37
SECTION 5.10. Rights and Remedies Cumulative
38
SECTION 5.11. Delay or Omission Not Waiver
38
SECTION 5.12. Control by Holders
38
SECTION 5.13. Waiver of Past Defaults
38
SECTION 5.14. Undertaking for Costs
39
SECTION 5.15. Waiver of Usury, Stay or Extension Laws
39
ARTICLE VI THE TRUSTEE
39
SECTION 6.1. Corporate Trustee Required
39
SECTION 6.2. Certain Duties and Responsibilitie
40
SECTION 6.3. Notice of Defaults
41
SECTION 6.4. Certain Rights of Trustee
42
SECTION 6.5. May Hold Securities
43
SECTION 6.6. Compensation; Reimbursement; Indemnity
43
SECTION 6.7. Resignation and Removal; Appointment of Successor
44
SECTION 6.8. Acceptance of Appointment by Successor
45
SECTION 6.9. Merger, Conversion, Consolidation or Succession to Business
45
SECTION 6.10. Not Responsible for Recitals or Issuance of Securities
46
SECTION 6.11. Appointment of Authenticating Agent
46
ARTICLE VII HOLDER’S LISTS AND REPORTS BY COMPANY AND READING NZ
47
SECTION 7.1. Company to Furnish Trustee Names and Addresses of Holders
47
SECTION 7.2. Preservation of Information, Communications to Holders
48
SECTION 7.3. Reports by Company
48
ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
49
SECTION 8.1. Company and Reading NZ May Consolidate, Etc., Only on Certain Terms
49
SECTION 8.2. Successor Substituted
49
ARTICLE IX SUPPLEMENTAL INDENTURES
50
SECTION 9.1. Supplemental Indentures without Consent of Holders
50
SECTION 9.2. Supplemental Indentures with Consent of Holders
51
SECTION 9.3. Execution of Supplemental Indentures
51
SECTION 9.4. Effect of Supplemental Indentures
52
SECTION 9.5. Reference in Securities to Supplemental Indentures
52
ARTICLE X COVENANTS
52
SECTION 10.1. Payment of Principal, Premium, if any, and Interest
52
SECTION 10.2. Money for Security Payments to be Held in Trust
52
SECTION 10.3. Statement as to Compliance
53
SECTION 10.4. Calculation Agent
53
SECTION 10.5. Additional Tax Sums
54
SECTION 10.6. Additional Covenants
54
SECTION 10.7. Financial Covenants
56
SECTION 10.8. Waiver of Covenants
57
SECTION 10.9. Treatment of Securities
57
SECTION 10.10. Financial Covenant Deposit
57
ARTICLE XI REDEMPTION OF SECURITIES
58
SECTION 11.1. Redemption at Option of Company
58
SECTION 11.2. Redemption at Option of Holders
59
SECTION 11.3. Election to Redeem; Notice to Trustee
59
SECTION 11.4. Selection of Securities to be Redeemed
60
SECTION 11.5. Notice of Redemption
60
SECTION 11.6. Deposit of Redemption Price
61
SECTION 11.7. Payment of Securities Called for Redemption
61
ARTICLE XII
62
SUBORDINATION OF SECURITIES
62
SECTION 12.1. Securities Subordinate to Senior Debt
62
SECTION 12.2. No Payment When Senior Debt in Default; Payment Over of Proceeds
Upon Dissolution, Etc.
62
SECTION 12.3. Payment Permitted If No Default
63
SECTION 12.4. Subrogation to Rights of Holders of Senior Debt
63
SECTION 12.5. Provisions Solely to Define Relative Rights
64
SECTION 12.6. Trustee to Effectuate Subordination
64
SECTION 12.7. No Waiver of Subordination Provisions
64
SECTION 12.8. Notice to Trustee
65
SECTION 12.9. Reliance on Judicial Order or Certificate of Liquidating Agent
65
SECTION 12.10. Trustee Not Fiduciary for Holders of Senior Debt
65
SECTION 12.11. Rights of Trustee as Holder of Senior Debt; Preservation of
Trustee’s Rights
66
SECTION 12.12. Article Applicable to Paying Agents
66
ARTICLE XIII DEFEASANCE
66
SECTION 13.1. Defeasance and Discharge
66
SECTION 13.2. Conditions to Defeasance
67
SECTION 13.3. Deposited Money and U.S. Government Obligations to be Held in
Trust; Other Miscellaneous Provisions
67
SECTION 13.4. Reinstatement
68

 
SCHEDULES
 
Schedule A -  Determination of LIBOR
 
Exhibit A - Form of Officer’s Financial Certificate
 
 
 

--------------------------------------------------------------------------------

 

JUNIOR SUBORDINATED INDENTURE, dated as of February 5, 2007, among Reading
International, Inc., a Nevada corporation (the “Company”), Reading New Zealand,
Limited, a New Zealand corporation (“Reading NZ”), and Wells Fargo Bank, N.A.,
as Trustee (in such capacity, the “Trustee”).
 
RECITALS OF THE COMPANY
 
WHEREAS, the Company and Reading NZ have duly authorized the execution and
delivery of this Indenture to provide for the issuance of their unsecured junior
subordinated interest notes (the “Securities”) issued to evidence loans made to
the Company (on behalf of itself and Reading NZ) of the proceeds from the
issuance by Reading International Trust I, a Delaware statutory trust (the
“Trust”), of undivided preferred beneficial interests in the assets of the Trust
(the “Preferred Securities”) and undivided common beneficial interests in the
assets of the Trust (the “Common Securities” and, collectively with the
Preferred Securities, the “Trust Securities”), and to provide the terms and
conditions upon which the Securities are to be authenticated, issued and
delivered; and
 
WHEREAS, all things necessary to make this Indenture a valid agreement of the
Company and Reading NZ, in accordance with its terms, have been done.
 
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
 
For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:
 
ARTICLE I
 
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
 
SECTION 1.1. Definitions.
 
For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:
 
(a) the terms defined in this Article I have the meanings assigned to them in
this Article I;
 
(b) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
 
(c) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP;
 
(d) unless the context otherwise requires, any reference to an “Article” or a
“Section” refers to an Article or a Section, as the case may be, of this
Indenture;
 
(e) the words “hereby”, “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision;
 
(f) a reference to the singular includes the plural and vice versa; and
 
-1-

--------------------------------------------------------------------------------



(g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.
 
“Act” when used with respect to any Holder, has the meaning specified in Section
1.4.
 
“Administrative Trustee” means, with respect to the Trust, each Person
identified as an “Administrative Trustee” in the Trust Agreement, solely in its
capacity as Administrative Trustee of the Trust under the Trust Agreement and
not in its individual capacity, or its successor in interest in such capacity,
or any successor Administrative Trustee appointed as therein provided.
 
“Additional Interest” means the interest, if any, that shall accrue on any
amounts payable on the Securities, the payment of which has not been made on the
applicable Interest Payment Date and which shall accrue at the rate per annum
specified or determined as specified in such Security, in each case to the
extent legally enforceable.
 
“Additional Tax Sums” has the meaning specified in Section 10.5.
 
“Additional Taxes” means taxes, duties or other governmental charges imposed on
the Trust as a result of a Tax Event (which, for the sake of clarity, does not
include amounts required to be deducted or withheld by the Trust from payments
made by the Trust to or for the benefit of the Holder of, or any Person that
acquires a beneficial interest in, the Securities).
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Global Security or beneficial interest therein, the
rules and procedures of the Depositary for such Security, in each case to the
extent applicable to such transaction and as in effect from time to time.
 
“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 6.11 to act on behalf of the Trustee to authenticate the Securities.
 
“Bankruptcy Code” means Title 11 of the United States Code or any successor
statute(s) thereto, or any similar federal or state law for the relief of
debtors, in each case as amended from time to time.
 
“Board of Directors” means the board of directors of the Company or Reading NZ,
as applicable, or any duly authorized committee of that board.
 
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company or Reading NZ, as applicable, to have been
duly adopted by the Board of Directors and to be in full force and effect on the
date of such certification.
 
“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (iii) a day on which the Corporate
Trust Office of the Trustee is closed for business.
 
“Calculation Agent” has the meaning specified in Section 10.4.
 
-2-

--------------------------------------------------------------------------------



“Change of Control” means (i) the direct or indirect sale, transfer, conveyance
or other disposition of all or substantially all of the Company’s assets, stock
or properties to any Person other than a sale, transfer, conveyance or
disposition to (a) James J. Cotter, James J. Cotter, Jr. or Ellen Margaret
Cotter (the “Cotters”), or (b) an entity controlled by the Cotters and formed
solely for the purposes of acquiring the Company, (ii) the consummation of any
transaction (including a merger or consolidation of the Company with or into
another entity or any other corporate reorganization) if the Company is not the
surviving entity of such transaction or the shareholders of the Company,
immediately prior to such transaction own or control less than a majority of the
voting power of the surviving corporation following the transaction, (iii) the
adoption of a plan relating to the liquidation or dissolution of the Company,
other than in a transaction where the Company is liquidated or dissolved into a
new holding entity for the Company which immediately after the liquidation is
controlled by the shareholders of the Company immediately prior to such
transaction, or (iv) so long as Reading NZ is an Obligor under this Indenture
which has not been released in accordance with Section 1.8(b) hereof, the direct
or indirect sale, transfer, conveyance or other disposition of all or
substantially all of Reading NZ’s assets, stock or properties to any Person, or
the consummation of any transaction (including a merger, consolidation,
liquidation or dissolution of Reading NZ with or into another entity or any
other corporate reorganization) if Reading NZ is not the surviving entity of
such transaction or the shareholders of Reading NZ, immediately prior to such
transaction own or control less than a majority of the voting power of the
surviving corporation following the transaction.
 
“Common Securities” has the meaning specified in the first recital of this
Indenture.
 
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
 
“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a successor corporation shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor corporation.
 
“Company Request” and “Company Order” mean, respectively, the written request or
order signed in the name of the Company (on behalf of itself and Reading NZ) by
its Chairman of the Board of Directors, its Vice Chairman of the Board of
Directors, its Chief Executive Officer, President or a Vice President, and by
its Chief Financial Officer, its Treasurer, an Assistant Treasurer, its
Secretary or an Assistant Secretary, and delivered to the Trustee.
 
“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of this Indenture is located at 919 North Market Street,
Suite 700, Wilmington, Delaware 19801.
 
“Debt” means, with respect to any Person, whether recourse is to all or a
portion of the assets of such Person, whether currently existing or hereafter
incurred and whether or not contingent and without duplication, (i) every
obligation of such Person for money borrowed; (ii) every obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (iii) every reimbursement obligation of such Person with
respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of such Person; (iv) every obligation of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade accounts payable or other accrued liabilities arising in the ordinary
course of business); (v) every capital lease obligation of such Person; (vi) all
indebtedness of such Person, whether incurred on or prior to the date of this
Indenture or thereafter incurred, for claims in respect of derivative products,
including interest rate, foreign exchange rate and commodity forward contracts,
options and swaps and similar arrangements; (vii) every obligation of the type
referred to in clauses (i) through (vi) of another Person and all dividends of
 
-3-

--------------------------------------------------------------------------------



another Person the payment of which, in either case, such Person has guaranteed
or is responsible or liable for, directly or indirectly, as obligor or
otherwise; and (viii) any renewals, extensions, refundings, amendments or
modifications of any obligation of the type referred to in clauses (i) through
(vii).
 
“Defaulted Interest” has the meaning specified in Section 3.1.
 
“Defeasance” has the meaning specified in Section 13.1.
 
“Defeasance Maturity Date” has the meaning specified in Section 13.2.
 
“Delaware Trustee” means, with respect to the Trust, the Person identified as
the “Delaware Trustee” in the Trust Agreement, solely in its capacity as
Delaware Trustee of the Trust under the Trust Agreement and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Delaware Trustee appointed as therein provided.
 
“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Company (on behalf of
itself and Reading NZ) or any successor thereto. DTC will be the initial
Depositary.
 
“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.
 
“Distributions” means amounts payable in respect of the Trust Securities as
provided in the Trust Agreement and referred to therein as“Distributions.”
 
“Dollar” or “$” means the currency of the United States of America that, as at
the time of payment, is legal tender for the payment of public and private
debts.
 
“DTC” means The Depository Trust Company, a New York corporation, or any
successor thereto.
 
“EBITDA” means the consolidated net income of the Company and its Subsidiaries
in accordance with GAAP, plus, to the extent deducted in determining such net
income, (i) interest expense, (ii) income tax expense, (iii) depreciation, and
(iv) amortization.
 
“Electing Securities” means the Outstanding Securities corresponding to the
Preferred Securities held by the holders of Preferred Securities making a Change
of Control Election with respect to a Change of Control, provided that the
holders of at least twenty five percent (25%) of the Preferred Securities make a
Change of Control Election with respect to such Change of Control.
 
“Event of Default” has the meaning specified in Section 5.1.
 
“Exchange Act” means the Securities Exchange Act of 1934 or any statute
successor thereto, in each case as amended from time to time.
 
“Expiration Date” has the meaning specified in Section 1.4.
 
“Extraordinary Nonrecurring Expense” means a one-time only actual expense (up to
a maximum amount of $7 million) which is (i) in excess of reserves established
as of December 31, 2006, and (ii) extraordinary and nonrecurring in nature
(including, by way of example, uninsured casualty losses, taxes relating to
periods prior to January 1, 2007, uninsured liability
 
-4-

--------------------------------------------------------------------------------



claims, to the extent not related to the day-to-day operations of the Company’s
businesses, and asset write-downs), which expense may be paid in a lump sum or
over time via installments.
 
“Financial Covenant Deposit” has the meaning set forth in Section 10.7(c)
hereof.
 
“Fixed Charge Coverage Ratio” means, for each period of four consecutive fiscal
quarters ending on the last day of a fiscal quarter, the ratio of (a) the total
for such period of EBITDA of the Company and its Subsidiaries as determined in
accordance with GAAP as in effect as of September 30, 2006, minus the sum of (i)
income taxes paid in cash by the Company and (ii) Unfinanced Capital
Expenditures, to (b) the sum for such period of (i) consolidated cash interest
expense of the Company and its Subsidiaries (calculated without reference to
interest which (a) under GAAP as determined in accordance with GAAP as in effect
as of September 30, 2006, would be capitalized and (b) which is financed as part
of a construction loan) and (ii) required payments of principal of all Debt of
the Company (including the Securities but excluding pay-offs of Debt in the
event of a refinancing or sale); provided that following notice from the Company
to the Trustee, the Holders and the holders of the Preferred Securities, of the
incurrence of an Extraordinary Nonrecurring Expense, the reason therefor and the
actual amount thereof during any period(s) (including the amount above any
reserves relating thereto), the Company exclude from part (a) of this Ratio, on
a one-time only basis (and for the four fiscal quarters associated therewith)
or, if applicable, for multiple periods associated therewith (if paid via
installments), the amount of such Extraordinary Nonrecurring Expense during such
period(s) in an aggregate amount not to exceed $7 million; and provided further
that following notice from the Company to the Trustee, the Holders and the
holders of the Preferred Securities detailing the type and amounts thereof, the
Company may also exclude from part (a) of this Ratio all types of non-cash
compensation including stock options, restricted stock, accrued retirement
benefits and carried interests.
 
“GAAP” means United States generally accepted accounting principles,
consistently applied, from time to time in effect unless otherwise specifically
provided herein.
 
“Global Security” means a Security that evidences all or part of the Securities,
the ownership and transfers of which shall be made through book entries by a
Depositary.
 
“Government Obligation” means (a) any security that is (i) a direct obligation
of the United States of America of which the full faith and credit of the United
States of America is pledged or (ii) an obligation of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America or the payment of which is unconditionally guaranteed as a full faith
and credit obligation by the United States of America, which, in either case (i)
or (ii), is not callable or redeemable at the option of the issuer thereof, and
(b) any depositary receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act) as custodian with respect to any Government Obligation that
is specified in clause (a) above and held by such bank for the account of the
holder of such depositary receipt, or with respect to any specific payment of
principal of or interest on any Government Obligation that is so specified and
held, provided, that (except as required by law) such custodian is not
authorized to make any deduction from the amount payable to the holder of such
depositary receipt from any amount received by the custodian in respect of the
Government Obligation or the specific payment of principal or interest evidenced
by such depositary receipt.
 
“Holder” means a Person in whose name a Security is registered in the Securities
Register.
 
“Indenture” means this instrument as originally executed or as it may from time
to time be amended or supplemented by one or more amendments or indentures
supplemental hereto entered into pursuant to the applicable provisions hereof.

-5-

--------------------------------------------------------------------------------


 
“Interest Payment Date” means January 30, April 30, July 30 and October 30 of
each year, commencing on April 30, 2007, during the term of this Indenture.
 
“Investment Company Act” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as amended from time to time.
 
“Investment Company Event” means the receipt by the Company of an Opinion of
Counsel experienced in such matters to the effect that, as a result of the
occurrence of a change in law or regulation (including any announced prospective
change) or a written change in interpretation or application of law or
regulation by any legislative body, court, governmental agency or regulatory
authority, there is more than an insubstantial risk that the Trust is or, within
ninety (90) days of the date of such opinion will be, considered an “investment
company” that is required to be registered under the Investment Company Act,
which change or prospective change becomes effective or would become effective,
as the case may be, on or after the date of the issuance of the Securities.
 
“LIBOR” has the meaning specified in Schedule A.
 
“LIBOR Business Day” has the meaning specified in Schedule A.
 
“LIBOR Determination Date” has the meaning specified in Schedule A.
 
“Liquidation Amount” has the meaning specified in the Trust Agreement.
 
“Maturity,” when used with respect to any Security, means the date on which the
principal of such Security or any installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.
 
“Net Asset Value of Real Estate” means the fair market value, as established by
independent appraisals no more than two (2) years old, of fee interests and
leasehold interests in real estate of the Company and its Subsidiaries, less all
Debt of the Company and its Subsidiaries (excluding the Securities); provided
that the value of any such interests /Debt in which the Company or any of its
Subsidiaries has a minority interest shall be included to the extent of the
Company’s or its Subsidiaries’ interests/ Debt (e.g., if the Company owns a 10%
interest in an entity that owns a $100 million property, $10 million of value
will be included for the purposes of this definition).
 
“Net Worth” means (a) the aggregate amount of all assets of the Company, less
(b) the aggregate amount of all liabilities of the Company, in each case as may
be properly classified as such in accordance with GAAP consistently applied.
 
“No Call Period” means the period of time beginning on the Original Issue Date
and ending on April 30, 2012.
 
“Notice of Default” means a written notice of the kind specified in Section
5.1(c).
 
“Obligor” has the meaning set forth in Section 1.14.
 
“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
a Vice Chairman of the Board, the Chief Executive Officer, the President or a
Vice President, and by the Chief Financial Officer, the Treasurer, an Assistant
Treasurer, the Secretary or an Assistant Secretary, of the Company or Reading
NZ, as applicable, and delivered to the Trustee.

-6-

--------------------------------------------------------------------------------


 
“Operative Documents” means the Trust Agreement, the Indenture, the Purchase
Agreement and the Securities.
 
“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
or an employee of the Company or Reading NZ or any Affiliate of the Company.
 
“Optional Redemption Price” has the meaning set forth in Section 11.1.
 
“Original Issue Date” means the date of original issuance of each Security.
 
“Outstanding” means, when used in reference to any Securities, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:
 
(i) Securities theretofore canceled by the Trustee or delivered to the Trustee
for cancellation;
 
(ii) Securities for whose payment or redemption money in the necessary amount
has been theretofore deposited with the Trustee or any Paying Agent (other than
the Company or Reading NZ) in trust or set aside and segregated in trust by the
Company (if the Company and/or its affiliates shall act as its own Paying Agent)
for the Holders of such Securities; provided, that, if such Securities are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made; and
 
(iii) Securities that have been paid or in substitution for or in lieu of which
other Securities have been authenticated and delivered pursuant to the
provisions of this Indenture, unless proof satisfactory to the Trustee is
presented that any such Securities are held by Holders in whose hands such
Securities are valid, binding and legal obligations of the Company;
 
provided, that in determining whether the Holders of the requisite principal
amount of Outstanding Securities have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Securities owned by the Company,
Reading NZ or any other obligor upon the Securities or any Affiliate of the
Company, Reading NZ or such other obligor shall be disregarded and deemed not to
be Outstanding unless the Company or Reading NZ shall hold all outstanding
Securities, except that, in determining whether the Trustee shall be protected
in relying upon any such request, demand, authorization, direction, notice,
consent or waiver, only Securities that a Responsible Officer of the Trustee
actually knows to be so owned shall be so disregarded. Securities so owned that
have been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to such Securities and that the pledgee is not the Company, Reading
NZ or any other obligor upon the Securities or any Affiliate of the Company,
Reading NZ or such other obligor. Notwithstanding anything herein to the
contrary, Securities initially issued to the Trust that are owned by the Trust
shall be deemed to be Outstanding notwithstanding the ownership by the Company,
Reading NZ or an Affiliate of any beneficial interest in the Trust.
 
“Paying Agent” means the Trustee or any Person authorized by the Company (on
behalf of itself and Reading NZ) to pay the principal of or any premium or
interest on, or other amounts in respect of, any Securities on behalf of the
Company (on behalf of itself and Reading NZ).
 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association or government, or any
agency or political subdivision thereof, or any other entity of whatever nature.
 
-7-

--------------------------------------------------------------------------------


 
“Place of Payment” means, with respect to the Securities, the Corporate Trust
Office of the Trustee.
 
“Preferred Securities” has the meaning specified in the first recital of this
Indenture.
 
“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security. For the purposes of this definition, any security
authenticated and delivered under Section 3.6 in lieu of a mutilated, destroyed,
lost or stolen Security shall be deemed to evidence the same debt as the
mutilated, destroyed, lost or stolen Security.
 
“Proceeding” has the meaning specified in Section 12.2.
 
“Property Trustee” means the Person identified as the “Property Trustee” in the
Trust Agreement, solely in its capacity as Property Trustee of the Trust under
the Trust Agreement and not in its individual capacity, or its successor in
interest in such capacity, or any successor Property Trustee appointed as
therein provided.
 
“Purchase Agreement” means the agreement, dated as of the date hereof, among the
Company, Reading NZ, the Trust and the Purchaser.
 
“Purchaser” means Kodiak Warehouse JPM LLC, a Delaware limited liability
company.
 
“Reading NZ” means the Person named as “Reading NZ” in the first paragraph of
this Indenture.
 
“Redemption Date” means, when used with respect to any Security to be redeemed,
the date fixed for such redemption by or pursuant to this Indenture.
 
“Redemption Price” means, when used with respect to any Security to be redeemed,
in whole or in part, the Special Redemption Price or the Optional Redemption
Price, as applicable, at which such Security or portion thereof is to be
redeemed as fixed by or pursuant to this Indenture.
 
“Reference Banks” has the meaning specified in Schedule A.
 
“Regular Record Date” for the interest payable on any Interest Payment Date with
respect to the Securities means the date that is fifteen (15) days preceding
such Interest Payment Date (whether or not a Business Day).
 
“Release Notice” has the meaning specified in Section 1.8(b).
 
“Responsible Officer” means, when used with respect to the Trustee, the officer
in the Corporate Trust Services department of the Trustee having direct
responsibility for the administration of this Indenture.
 
“Rights Plan” means a plan of the Company providing for the issuance by the
Company to all holders of its Common Stock of rights entitling the holders
thereof to subscribe for or purchase shares of any class or series of capital
stock of the Company which rights (i) are deemed to be transferred with such
shares of such Common Stock and (ii) are also issued in respect of future
issuances of such Common Stock, in each case until the occurrence of a specified
event or events.
 
-8-

--------------------------------------------------------------------------------


 
“Securities” or “Security” has the meaning set forth in the first recital to
this Indenture and more particularly means the Securities authenticated and
delivered under this Indenture.
 
“Securities Act” means the Securities Act of 1933 or any successor statute
thereto, in each case as amended from time to time.
 
“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 3.5.
 
“Senior Debt” means the principal of and any premium and interest on (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company, whether or not such claim for
post-petition interest is allowed in such proceeding) all Debt of the Company or
Reading NZ, as applicable, whether incurred on or prior to the date of this
Indenture or thereafter incurred, unless it is provided in the instrument
creating or evidencing the same or pursuant to which the same is outstanding,
that such obligations are not superior in right of payment to the Securities
issued under this Indenture.
 
“Special Event” means the occurrence of an Investment Company Event or a Tax
Event.
 
“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.1.
 
“Special Redemption Price” has the meaning set forth in Section 11.1(b).
 
“Stated Maturity” means April 30, 2027.
 
“Subsidiary” means a Person more than fifty percent (50%) of the outstanding
voting stock or other voting interests of which is owned, directly or
indirectly, by another Person or by one or more other Subsidiaries thereof, or
by such other Person and one or more other Subsidiaries, in each case as may be
classified as such in accordance with GAAP. For purposes of this definition,
“voting stock” means stock that ordinarily has voting power for the election of
directors, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency.
 
“Tax Event” means the receipt by the Company (on behalf of itself and Reading
NZ) of an Opinion of Counsel experienced in such matters to the effect that, as
a result of (a) any amendment to or change (including any announced prospective
change) in the laws or any regulations thereunder of the United States or any
political subdivision or taxing authority thereof or therein or (b) any judicial
decision or any official administrative pronouncement (including any private
letter ruling, technical advice memorandum or field service advice) or
regulatory procedure, including any notice or announcement of intent to adopt
any such pronouncement or procedure (an “Administrative Action”), regardless of
whether such judicial decision or Administrative Action is issued to or in
connection with a proceeding involving the Company, Reading NZ or the Trust and
whether or not subject to review or appeal, which amendment, change, judicial
decision or Administrative Action is enacted, promulgated or announced, in each
case, on or after the date of issuance of the Securities, there is more than an
insubstantial risk that (i) the Trust is, or will be within ninety (90) days of
the date of such opinion, subject to United States federal income tax with
respect to income received or accrued on the Securities, (ii) interest payable
by the Company and Reading NZ on the Securities is not, or within ninety (90)
days of the date of such opinion, will not be, deductible by the Company or
Reading NZ, in whole or in part, for United States federal income tax purposes,
or (iii) the Trust is, or will be within ninety (90) days of the date of such
opinion, subject to more than a de minimis amount of other taxes, duties or
other governmental charges.
 
-9-

--------------------------------------------------------------------------------


 
“Trust” has the meaning specified in the first recital of this Indenture.
 
“Trust Agreement” means the Amended and Restated Trust Agreement executed and
delivered by the Company, the Property Trustee, the Delaware Trustee and the
Administrative Trustees named therein, contemporaneously with the execution and
delivery of this Indenture, for the benefit of the holders of the Trust
Securities, as amended or supplemented from time to time.
 
“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument, solely in its capacity as such and not in its individual capacity,
until a successor Trustee shall have become such pursuant to the applicable
provisions of this Indenture, and, thereafter, “Trustee” shall mean or include
each Person who is then a Trustee hereunder.
 
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended and as
in effect on the date of this Indenture.
 
“Trust Securities” has the meaning specified in the first recital of this
Indenture.
 
“Unfinanced Capital Expenditures” means, without duplication for any period, all
cash expenditures of the Company and its Subsidiaries during such period that,
in conformity with GAAP in effect as of September 30, 2006, are or would be
required to be capitalized and included in the property, plant and equipment
reflected in the consolidated balance sheet of the Company, except to the extent
that such expenditures are financed (whether through borrowings, installment
sale, capitalized lease arrangement, issuance of the Company’s equity securities
or otherwise), and excluding, however (i) purchase price of acquisitions of
assets or businesses, (ii) reinvestments of sales or insurance proceeds from one
property into a new property, and (iii) cash expenditures for replacement
equipment to the extent of the fair market value of such replaced equipment at
such time.
 
SECTION 1.2. Compliance Certificate and Opinions.
 
(a) Upon any application or request by the Company (on behalf of itself and
Reading NZ) to the Trustee to take any action under any provision of this
Indenture, the Company shall, if requested by the Trustee, furnish to the
Trustee an Officers’ Certificate stating that all conditions precedent
(including covenants compliance with which constitutes a condition precedent),
if any, provided for in this Indenture relating to the proposed action have been
complied with and an Opinion of Counsel stating that in the opinion of such
counsel all such conditions precedent (including covenants compliance with which
constitutes a condition precedent), if any, have been complied with.
 
(b) Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than the certificate provided
pursuant to Section 10.3) shall include:
 
(i) a statement by each individual signing such certificate or opinion that such
individual has read such covenant or condition and the definitions herein
relating thereto;
 
(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions of such individual contained
in such certificate or opinion are based;

-10-

--------------------------------------------------------------------------------


 
(iii) a statement that, in the opinion of such individual, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and
 
(iv) a statement as to whether, in the opinion of such individual, such
condition or covenant has been complied with.
 
SECTION 1.3. Forms of Documents Delivered to Trustee.
 
(a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.
 
(b) Any certificate or opinion of an officer of the Company or Reading NZ, as
applicable, may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such officer
knows, or after reasonable inquiry should know, that the certificate or opinion
or representations with respect to matters upon which his or her certificate or
opinion is based are erroneous. Any such certificate or Opinion of Counsel may
be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of such Person stating
that the information with respect to such factual matters is in the possession
of such Person, unless such counsel knows, or after reasonable inquiry should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.
 
(c) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
 
(d) Whenever, subsequent to the receipt by the Trustee of any Board Resolution,
Officers’ Certificate, Opinion of Counsel or other document or instrument, a
clerical, typographical or other inadvertent or unintentional error or omission
shall be discovered therein, a new document or instrument may be substituted
therefor in corrected form with the same force and effect as if originally
received in the corrected form and, irrespective of the date or dates of the
actual execution and/or delivery thereof, such substitute document or instrument
shall be deemed to have been executed and/or delivered as of the date or dates
required with respect to the document or instrument for which it is substituted.
Without limiting the generality of the foregoing, any Securities issued under
the authority of such defective document or instrument shall nevertheless be the
valid obligations of the Company and Reading NZ entitled to the benefits of this
Indenture equally and ratably with all other Outstanding Securities.
 
SECTION 1.4. Acts of Holders.
 
(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given to or taken by Holders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent thereof duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments (including any appointment
of an agent) is or are delivered to the Trustee, and, where it is hereby
expressly required, to the Company (on behalf of itself and Reading NZ). Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes
 
-11-

--------------------------------------------------------------------------------



referred to as the “Act” of the Holders signing such instrument or instruments.
Proof of execution of any such instrument or of a writing appointing any such
agent shall be sufficient for any purpose of this Indenture and conclusive in
favor of the Trustee, Reading NZ and the Company, if made in the manner provided
in this Section 1.4.
 
(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him or her the execution thereof. Where such
execution is by a Person acting in other than his or her individual capacity,
such certificate or affidavit shall also constitute sufficient proof of his or
her authority. The fact and date of the execution by any Person of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner that the Trustee deems sufficient and in
accordance with such reasonable rules as the Trustee may determine.
 
(c) The ownership of Securities shall be proved by the Securities Register.
 
(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done or suffered to be done by the Trustee or the Company in reliance
thereon, whether or not notation of such action is made upon such Security.
 
(e) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Security may do so with regard to all or
any part of the principal amount of such Security or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.
 
(f) Except as set forth in paragraph (g) of this Section 1.4, the Company may
set any day as a record date for the purpose of determining the Holders of
Outstanding Securities entitled to give, make or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided or
permitted by this Indenture to be given, made or taken by Holders of Securities.
If any record date is set pursuant to this paragraph, the Holders of Outstanding
Securities on such record date, and no other Holders, shall be entitled to take
the relevant action, whether or not such Holders remain Holders after such
record date; provided, that no such action shall be effective hereunder unless
taken on or prior to the applicable Expiration Date (as defined in Section
1.4(h)) by Holders of the requisite principal amount of Outstanding Securities
on such record date. Nothing in this paragraph shall be construed to prevent the
Company from setting a new record date for any action for which a record date
has previously been set pursuant to this paragraph (whereupon the record date
previously set shall automatically and with no action by any Person be canceled
and of no effect). Promptly after any record date is set pursuant to this
paragraph, the Company, at its own expense, shall cause notice of such record
date, the proposed action by Holders and the applicable Expiration Date to be
given to the Trustee in writing and to each Holder of Securities in the manner
set forth in Section 1.6.
 
(g) The Trustee may set any day as a record date for the purpose of determining
the Holders of Outstanding Securities entitled to join in the giving or making
of (i) any Notice of Default, (ii) any declaration of acceleration or rescission
or annulment thereof referred to in Section 5.2, (iii) any request to institute
proceedings referred to in Section 5.7(b) or (iv) any direction referred to in
Section 5.12. If any record date is set pursuant to this paragraph, the Holders
of Outstanding Securities on such record date, and no other Holders, shall be
entitled to join in such notice, declaration, request or direction, whether or
not such Holders remain Holders after such record date; provided, that no such
action shall be effective hereunder unless taken on or prior to the applicable
Expiration Date by Holders of the requisite principal amount of
 
-12-

--------------------------------------------------------------------------------



Outstanding Securities on such record date. Nothing in this paragraph shall be
construed to prevent the Trustee from setting a new record date for any action
for which a record date has previously been set pursuant to this paragraph
(whereupon the record date previously set shall automatically and with no action
by any Person be canceled and of no effect). Promptly after any record date is
set pursuant to this paragraph, the Trustee, at the Company’s and Reading NZ’s
expense, shall cause notice of such record date, the proposed action by Holders
and the applicable Expiration Date to be given to the Company in writing and to
each Holder of Securities in the manner set forth in Section 1.6.
 
(h) With respect to any record date set pursuant to paragraph (f) or (g) of this
Section 1.4, the party hereto that sets such record date may designate any day
as the “Expiration Date” and from time to time may change the Expiration Date to
any earlier or later day; provided, that no such change shall be effective
unless notice of the proposed new Expiration Date is given to the other party
hereto in writing, and to each Holder of Securities in the manner set forth in
Section 1.6, on or prior to the existing Expiration Date. If an Expiration Date
is not designated with respect to any record date set pursuant to this Section
1.4, the party hereto that set such record date shall be deemed to have
initially designated the ninetieth (90th) day after such record date as the
Expiration Date with respect thereto, subject to its right to change the
Expiration Date as provided in this paragraph. Notwithstanding the foregoing, no
Expiration Date shall be later than the one hundred eightieth (180th) day after
the applicable record date.
 
SECTION 1.5. Notices, Etc. to Trustee and Company.
 
Any request, demand, authorization, direction, notice, consent, waiver, Act of
Holders, or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with:
 
(a) the Trustee by any Holder, any holder of Preferred Securities or the Company
(on behalf of itself and Reading NZ) shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to or with and received
by the Trustee at its Corporate Trust Office, or
 
(b) the Company (on behalf of itself and Reading NZ) by the Trustee, any Holder
or any holder of Preferred Securities shall be sufficient for every purpose
hereunder if in writing and mailed, first class, postage prepaid, to the Company
addressed to it at 500 Citadel Drive, Suite 300, Commerce, California 90040,
Attention: Andrzej Matyczynski, or at any other address previously furnished in
writing to the Trustee by the Company.
 
SECTION 1.6. Notice to Holders; Waiver.
 
Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first class, postage prepaid, to each Holder affected by
such event to the address of such Holder as it appears in the Securities
Register, not later than the latest date (if any), and not earlier than the
earliest date (if any), prescribed for the giving of such notice. If, by reason
of the suspension of or irregularities in regular mail service or for any other
reason, it shall be impossible or impracticable to mail notice of any event to
Holders when said notice is required to be given pursuant to any provision of
this Indenture, then any manner of giving such notice as shall be satisfactory
to the Trustee shall be deemed to be a sufficient giving of such notice. In any
case where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders. Where this
Indenture provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the
 
-13-

--------------------------------------------------------------------------------



event, and such waiver shall be the equivalent of such notice. Waivers of notice
by Holders shall be filed with the Trustee, but such filing shall not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.
 
SECTION 1.7. Effect of Headings and Table of Contents.
 
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction of this Indenture.
 
SECTION 1.8. Successors and Assigns; Option of Company.
 
(a) This Indenture shall be binding upon and shall inure to the benefit of any
successor to the Company, Reading NZ and the Trustee, including any successor by
operation of law. Except in connection with (i) clause (b) of this Section 1.8,
or (ii) a transaction involving the Company that is permitted under Article VIII
and pursuant to which the assignee agrees in writing to perform the Company’s
obligations hereunder, neither the Company nor Reading NZ shall assign its
obligations hereunder.
 
(b) The Company shall have the right, upon thirty (30) days prior written notice
to the Trustee, the Holders and the holders of the Preferred Securities (the
“Release Notice”), to assume in full the obligations of Reading NZ under the
Securities, this Indenture and the other Operative Documents, and to release
Reading NZ from any further, future or on-going liability or obligation under
the Securities, this Indenture and any other Operative Documents, whereupon
Reading NZ shall be released from and shall have no further liability or
obligation under the Securities, this Indenture or any other Operative
Documents. The Release Notice shall be effective whether or not an Event of
Default has occurred, exists or is continuing, or would upon the giving of any
applicable notices and the expiration of any applicable cure period, have
occurred, be existing or be continuing. Upon the effectiveness of the Release
Notice, the Securities, this Indenture and the other Operative Documents shall
be automatically, and without the need for any action by any Person, be amended
to delete Reading NZ as a party to any such agreement, and to remove all rights
and obligations of Reading NZ under any such agreement, with the same effect as
if the Company and the Trustee had been the only parties to this Indenture and
the Company had been the only Obligor under the Securities.
 
SECTION 1.9. Separability Clause.
 
If any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
there shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.
 
SECTION 1.10. Benefits of Indenture.
 
Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their successors and assigns,
the holders of Senior Debt, the Holders of the Securities and, to the extent
expressly provided in Sections 5.2, 5.8, 5.9, 5.11, 5.13, 9.2 and 10.7, the
holders of Preferred Securities, any benefit or any legal or equitable right,
remedy or claim under this Indenture.
 
SECTION 1.11.  Governing Law.
 
This Indenture and the rights and obligations of each of the Holders, the
Company, Reading NZ and the Trustee shall be construed and enforced in
accordance with and

-14-

--------------------------------------------------------------------------------




governed by the laws of the State of New York without reference to its conflict
of laws provisions (other than Section 5-1401 of the General Obligations Law).
 
SECTION 1.12. Submission to Jurisdiction.
 
ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO
OR ARISING OUT OF THIS INDENTURE MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF
THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN
THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS INDENTURE, EACH
PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
INDENTURE.
 
SECTION 1.13. Non-Business Days.
 
If any Interest Payment Date, Redemption Date or Stated Maturity of any Security
shall not be a Business Day, then (notwithstanding any other provision of this
Indenture or the Securities) payment of interest, premium, if any, or principal
or other amounts in respect of such Security shall not be made on such date, but
shall be made on the next succeeding Business Day (and no interest shall accrue
in respect of the amounts whose payment is so delayed for the period from and
after such Interest Payment Date, Redemption Date or Stated Maturity, as the
case may be, until such next succeeding Business Day) except that, if such
Business Day falls in the next succeeding calendar year, such payment shall be
made on the immediately preceding Business Day, in each case with the same force
and effect as if made on the Interest Payment Date or Redemption Date or at the
Stated Maturity.
 
SECTION 1.14. Company as Agent.
 
Each of the Company and Reading NZ (each an “Obligor” and collectively, the
“Obligors”) hereby designates, appoints, authorizes and empowers the Company as
its agent to act as specified in this Indenture and each of the other Operative
Documents and the Company hereby acknowledges such designation, authorization
and empowerment, and accepts such appointment. Each Obligor hereby irrevocably
authorizes and directs the Company to take such action on its behalf under the
provisions of this Indenture and the other Operative Documents, and any other
instruments, documents and agreements referred to herein or therein, and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Obligors by the respective terms
and provisions hereof and thereof, and such other powers as are reasonably
incidental thereto, including, without limitation, to take the following actions
for and on such Obligor’s behalf:
 
(i)  to submit and receive notices, certificates, reports and other
communications in accordance with the provisions of this Indenture and the other
Operative Documents;
 
(ii)  to receive proceeds of the Securities in accordance with the provisions of
this Indenture, such proceeds to be disbursed to or for the account of the
applicable Obligor as soon as practicable after its receipt thereof;
 
(iii)  to make interest payments and other payments required under this
Indenture and the other Operative Documents;

-15-

--------------------------------------------------------------------------------


 
(iv) if appointed as such pursuant to this Indenture, to act as Paying Agent and
Calculation Agent in accordance with the terms of this Indenture; and


(v)  to redeem and defease the Securities pursuant to the terms of this
Indenture.
 
The Company is further authorized and directed by each Obligor to take all such
actions on behalf of such Obligor necessary to exercise the specific power
granted in clauses (i) through (iii) above and to perform such other duties
hereunder and under the other Operative Documents, and deliver such documents as
delegated to or required of the Company by the terms hereof or thereof. The
agency relationship established pursuant to this Section 1.14 is for
administrative convenience only and such agency relationship shall not extend to
any matter outside the scope of the Operative Documents.
 
SECTION 1.15. Acknowledgement of Joint and Several Liability. 
 
(a) Each Obligor acknowledges that it is jointly and severally liable for all of
the obligations with respect to the Securities and this Indenture.
 
(b) Each Obligor’s obligations under this Indenture shall, to the fullest extent
permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance, or subordination of the obligations of any other
Obligor or of any document evidencing all or any part of the obligations of any
other Obligor, (ii) the absence of any attempt to collect the obligations from
any other Obligor or the absence of any other action to enforce the same,
(iii) the waiver, consent, extension, forbearance, or granting of any indulgence
by the Holders with respect to any provision of any instrument evidencing the
obligations of any other Obligor or any part thereof, or any other agreement now
or hereafter executed by any other Obligor and delivered in favor of the
Holders, or (iv)  any other circumstances which might constitute a legal or
equitable discharge or defense of a guarantor or of any other Obligor (other
than actual indefeasible payment in full in cash). With respect to any Obligor’s
obligations arising as a result of the joint and several liability of Obligors
hereunder with respect to proceeds of the Securities disbursed to or for any of
the other Obligors hereunder, such Obligor waives, until the obligations shall
have been indefeasibly paid in full and this Indenture shall have been
terminated, any right to enforce any right of subrogation or any remedy which
such Obligor now have or may hereafter have against any other Obligor, or any
endorser of all or any part of the obligations. During the existence of any
Event of Default, the Trustee and the Holders may proceed directly and at once,
except as required in this Indenture without notice, against any Obligor to
collect and recover the full amount, or any portion of the obligations, without
first proceeding against any other Obligor or any other Person. Each Obligor
consents and agrees that neither the Trustee nor the Holders shall be under any
obligation to marshal any assets in favor of any Obligor or against or in
payment of any or all of the obligations.
 
(c) This Indenture shall in all respects be continuing, absolute and
unconditional, and shall remain in full force and effect with respect to each
Obligor until all obligations shall have been indefeasibly fully paid. No
compromise, settlement, release or discharge of, or indulgence with respect to,
or failure, neglect or omission to enforce or exercise any right against, any
one or more of the Obligors shall release or discharge any other Obligors.

-16-

--------------------------------------------------------------------------------


 
ARTICLE II
 
SECURITY FORMS
 
SECTION 2.1. Form of Security.
 
Any Security issued hereunder shall be in substantially the following form:
 
READING INTERNATIONAL, INC.
 
And
 
READING NEW ZEALAND, LIMITED
 
Junior Subordinated Note due 2027


No. 1
$51,547,000

 
Each of Reading International, Inc., a corporation organized and existing under
the laws of Nevada (hereinafter called the “Company,” which term includes any
successor Person under the Indenture hereinafter referred to) and Reading New
Zealand, Limited, a New Zealand corporation (“Reading NZ” and collectively with
the Company, the “Obligors”), for value received, jointly and severally hereby
promises to pay to Wells Fargo Bank, N.A., not in its individual capacity, but
solely as Property Trustee of Reading International Trust I, a Delaware
statutory trust, or registered assigns, the principal sum of Fifty One Million
Five Hundred and Forty Seven Thousand Dollars ($51,547,000) on April 30, 2027.
The Obligors further promise to pay interest on said principal sum from February
5, 2007, or from the most recent Interest Payment Date to which interest has
been paid or duly provided for, quarterly in arrears on January 30, April 30,
July 30, and October 30, of each year, commencing April 30, 2007, or if any such
day is not a Business Day, on the next succeeding Business Day (and no interest
shall accrue in respect of the amounts whose payment is so delayed for the
period from and after such Interest Payment Date until such next succeeding
Business Day), except that, if such Business Day falls in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case, with the same force and effect as if made on the Interest
Payment Date, at a fixed rate equal to 9.22% per annum through the Interest
Payment Date on April 30, 2012, and thereafter at a variable rate, reset
quarterly, equal to LIBOR plus 4.00% per annum, together with Additional Tax
Sums, if any, as provided in Section 10.5 of the Indenture, until the principal
hereof is paid or duly provided for or made available for payment; provided,
further, that any overdue principal, premium, if any, or Additional Tax Sums and
any overdue installment of interest shall bear Additional Interest at a fixed
rate equal to 9.22% per annum through the Interest Payment Date on April 30,
2012, and thereafter at a variable rate, reset quarterly, equal to LIBOR plus
4.00% per annum (to the extent that the payment of such interest shall be
legally enforceable), compounded quarterly, from the dates such amounts are due
until they are paid or made available for payment, and such interest shall be
payable on demand.
 
During the No Call Period, the amount of interest payable for any full interest
period shall be computed on the basis of a three hundred sixty (360)-day year of
twelve (12) thirty (30)-day months and the amount payable for any partial
interest period shall be computed on the basis of the actual number of days
elapsed in a three hundred sixty (360)-day year of twelve (12) thirty (30)-day
months. Upon expiration of the No Call Period, the amount of interest payable
for any interest period will be computed on the basis of a three hundred sixty
(360)-day year and the actual number of days elapsed in the relevant interest
period. The interest so payable, and
 
-17-

--------------------------------------------------------------------------------



punctually paid or duly provided for, on any Interest Payment Date shall, as
provided in the Indenture, be paid to the Person in whose name this Security (or
one or more Predecessor Securities) is registered at the close of business on
the Regular Record Date for such interest installment. Any such interest not so
punctually paid or duly provided for shall forthwith cease to be payable to the
Holder on such Regular Record Date and may either be paid to the Person in whose
name this Security (or one or more Predecessor Securities) is registered at the
close of business on a Special Record Date for the payment of such Defaulted
Interest to be fixed by the Trustee, notice whereof shall be given to Holders of
Securities not less than ten (10) days prior to such Special Record Date, or be
paid at any time in any other lawful manner not inconsistent with the
requirements of any securities exchange on which the Securities may be listed,
and upon such notice as may be required by such exchange, all as more fully
provided in the Indenture.
 
Payment of principal of, premium, if any, and interest on this Security shall be
made in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts. Payments of
principal, premium, if any, and interest due at the Maturity of this Security
shall be made at the Place of Payment upon surrender of such Securities to the
Paying Agent, and payments of interest shall be made, subject to such surrender
where applicable, by wire transfer at such place and to such account at a
banking institution in the United States as may be designated in writing to the
Paying Agent at least ten (10) Business Days prior to the date for payment by
the Person entitled thereto unless proper written wire transfer instructions
have not been received by the relevant record date, in which case such payments
shall be made by check mailed to the address of such Person as such address
shall appear in the Security Register. Notwithstanding the foregoing, so long as
the Holder of this Security is the Property Trustee, the payment of the
principal of (and premium, if any) and interest (including any overdue
installment of interest and Additional Tax Sums, if any) on this Security will
be made at such place and to such account as may be designated by the Property
Trustee.
 
The indebtedness evidenced by this Security is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt, and this Security is issued subject to the provisions
of the Indenture with respect thereto. Each Holder of this Security, by
accepting the same, (a) agrees to and shall be bound by such provisions, (b)
authorizes and directs the Trustee on his or her behalf to take such actions as
may be necessary or appropriate to effectuate the subordination so provided and
(c) appoints the Trustee his or her attorney-in-fact for any and all such
purposes. Each Holder hereof, by his or her acceptance hereof, waives all notice
of the acceptance of the subordination provisions contained herein and in the
Indenture by each holder of Senior Debt, whether now outstanding or hereafter
incurred, and waives reliance by each such holder upon said provisions.
 
Unless the certificate of authentication hereon has been executed by the Trustee
by manual signature, this Security shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.
 
[FORM OF REVERSE OF SECURITY]
 
This Security is one of a duly authorized issue of securities of the Company and
Reading NZ (the “Securities”) issued under the Junior Subordinated Indenture,
dated as of February 5, 2007 (the “Indenture”), among the Company, Reading NZ
and Wells Fargo Bank, N.A., as Trustee (in such capacity, the “Trustee,” which
term includes any successor trustee under the Indenture), to which Indenture and
all indentures supplemental thereto reference is hereby made for a statement of
the respective rights, limitations of rights, duties and immunities thereunder
of the Company, Reading NZ, the Trustee, the holders of Senior Debt, the Holders
of the Securities and the holders of the Preferred Securities, and of the terms
upon which the Securities are, and are to be, authenticated and delivered.
 
-18-

--------------------------------------------------------------------------------


 
All terms used in this Security that are defined in the Indenture or in the
Amended and Restated Trust Agreement, dated as of February 5, 2007 (as modified,
amended or supplemented from time to time, the “Trust Agreement”), relating to
the Reading International Trust I (the “Trust”) among the Company, as Depositor,
the Trustees named therein and the Holders from time to time of the Trust
Securities issued pursuant thereto, shall have the meanings assigned to them in
the Indenture or the Trust Agreement, as the case may be.
 
The Obligors may, on any Interest Payment Date, at their option, upon not less
than thirty (30) days’ nor more than sixty (60) days’ written notice to the
Holders of the Securities (unless a shorter notice period shall be satisfactory
to the Trustee) on or after the No Call Period, and subject to the terms and
conditions of Article XI of this Indenture, redeem this Security in whole at any
time or in part from time to time at a Redemption Price equal to one hundred
percent (100%) of the principal amount hereof, together, in the case of any such
redemption, with accrued interest, including any Additional Interest, through
but excluding the date fixed as the Redemption Date.
 
If a Change of Control occurs and holders of Preferred Securities holding at
least 25% in aggregate principal amount of the Preferred Securities give written
notice to the Company (on behalf of itself and Reading NZ) within thirty (30)
days following the date the Company (on behalf of itself and Reading NZ)
notifies such holders of Preferred Securities of the Change of Control (such
30-day period, the “Notice Period”), of their election to cause the redemption
or defeasance, as applicable of the Securities (a “Change of Control Election”),
the Company shall be required (on behalf of itself and Reading NZ), within
thirty (30) days following the end of the Notice Period to:
 
(a) defease this Security, if the holder thereof is a holder of Electing
Securities, in accordance with the first sentence of Article XIII of this
Indenture if, after applying the requirements of Section 11.2 of this Indenture
to redeem the Securities no later than thirty (30) days following the end of the
Notice Period, the Securities would be redeemed prior to the expiration of the
No Call Period; or
 
(b) redeem this Security, if the holder thereof is a holder of Electing
Securities, and subject to the terms and conditions of Article XI of this
Indenture, at a Redemption Price equal to one hundred (100%) of the principal
amount hereof, together, in the case of any such redemption, with accrued
interest, including any Additional Interest, to but excluding the date fixed as
the Redemption Date if, after applying the requirement of Section 11.2 of the
Indenture to redeem the Securities no later than thirty (30) days following the
end of the Notice Period, the Securities would be redeemed on or after the
expiration of the No Call Period.
 
In addition, upon the occurrence and during the continuation of a Special Event
during the No Call Period, the Obligors may, at their option, upon not less than
thirty (30) days’ nor more than sixty (60) days’ written notice to the Holders
of the Securities (unless a shorter notice period shall be satisfactory to the
Trustee), redeem this Security, in whole but not in part, subject to the terms
and conditions of Article XI of this Indenture at a Redemption Price equal to
one hundred seven and one half percent (107.5%) of the principal amount hereof,
together, in the case of any such redemption, with accrued interest, including
any Additional Interest, through but excluding the date fixed as the Redemption
Date.
 
In the event of redemption of this Security in part only, a new Security or
Securities for the unredeemed portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof. If less than all the Securities are
to be redeemed, the particular Securities to be redeemed shall be selected not
more than sixty (60) days prior to the Redemption Date by the Trustee from the
Outstanding Securities not previously called for redemption, by such method as
 
-19-

--------------------------------------------------------------------------------



the Trustee shall deem fair and appropriate and which may provide for the
selection for redemption of a portion of the principal amount of any Security.
 
This Indenture permits the Company at any time, upon thirty (30) days’ prior
written notice to the Trustee, the Holders and the holders of the Preferred
Securities, to assume in full the obligations of Reading NZ under the
Securities, this Indenture and the other Operative Documents, and to release
Reading NZ therefrom, whereupon Reading NZ shall be released from and have no
further liability or obligation thereunder.
 
This Indenture permits, with certain exceptions as therein provided, the
Company, Reading NZ and the Trustee at any time to enter into a supplemental
indenture or indentures for the purpose of modifying in any manner the rights
and obligations of the Company, Reading NZ and of the Holders of the Securities,
with the consent of the Holders of not less than a majority in principal amount
of the Outstanding Securities. This Indenture also contains provisions
permitting Holders of specified percentages in principal amount of the
Securities, on behalf of the Holders of all Securities, to waive compliance by
the Company and Reading NZ with certain provisions of this Indenture and certain
past defaults under this Indenture and their consequences. Any such consent or
waiver by the Holder of this Security shall be conclusive and binding upon such
Holder and upon all future Holders of this Security and of any Security issued
upon the registration of transfer hereof or in exchange herefor or in lieu
hereof, whether or not notation of such consent or waiver is made upon this
Security.
 
No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligations of the Company and Reading NZ,
which, subject to the Company’s right to release Reading NZ from its liability
and obligations under this Security as referred to above, are absolute and
unconditional, to pay the principal of and any premium, if any, and interest,
including any Additional Interest (to the extent legally enforceable), on this
Security at the times, place and rate, and in the coin or currency, herein
prescribed.
 
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is restricted to transfers to “Qualified
Purchasers” (as such term is defined in the Investment Company Act of 1940, as
amended,) and is registrable in the Securities Register, upon surrender of this
Security for registration of transfer at the office or agency of the Company (on
behalf of itself and Reading NZ) maintained for such purpose, duly endorsed by,
or accompanied by a written instrument of transfer in form satisfactory to the
Company and the Securities Registrar and duly executed by, the Holder hereof or
such Holder’s attorney duly authorized in writing, and thereupon one or more new
Securities, of like tenor, of authorized denominations and for the same
aggregate principal amount, will be issued to the designated transferee or
transferees.
 
The Securities are issuable only in registered form without coupons in minimum
denominations of $100,000 and any integral multiple of $1,000 in excess thereof.
As provided in the Indenture and subject to certain limitations therein set
forth, Securities are exchangeable for a like aggregate principal amount of
Securities and of like tenor of a different authorized denomination, as
requested by the Holder surrendering the same.
 
No service charge shall be made for any such registration of transfer or
exchange, but the Company (on behalf of itself and Reading NZ) may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith.
 
The Company (on behalf of itself and Reading NZ), the Trustee and any agent of
the Company or the Trustee may treat the Person in whose name this Security is
registered as the owner hereof for all purposes, whether or not this Security be
overdue, and neither the Company, Reading NZ the Trustee nor any such agent
shall be affected by notice to the contrary.

-20-

--------------------------------------------------------------------------------


 
The Company, Reading NZ and, by its acceptance of this Security or a beneficial
interest herein, the Holder of, and any Person that acquires a beneficial
interest in, this Security agree that, for United States federal, state and
local tax purposes, it is intended that this Security constitute indebtedness.
 
This Security shall be construed and enforced in accordance with and governed by
the laws of the State of New York, without reference to its conflict of laws
provisions (other than Section 5-1401 of the General Obligations Law).
 
IN WITNESS WHEREOF, each of the Company and Reading NZ has caused this
instrument to be duly executed on this 5th day of February, 2007.



 
READING INTERNATIONAL, INC.
 
       
By:
     
Name:
   
Title:
 
 
READING NEW ZEALAND, LIMITED
 
       
By:
     
Name:
   
Title:
 

 
SECTION 2.2. Restricted Legend.
 
(a) Any Security issued hereunder shall bear a legend in substantially the
following form:
 
“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS SECURITY IS A GLOBAL
SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS
REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A NOMINEE OF
DTC. THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A
PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED
IN THE INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF
THIS SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO
DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.
 
UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN
 
-21-

--------------------------------------------------------------------------------



SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS 1S REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH SECURITIES, AND ANY INTEREST THEREIN,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE SECURITIES MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A UNDER THE SECURITIES ACT.
 
THE HOLDER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES FOR THE
BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH SECURITIES MAY BE OFFERED,
RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE DEPOSITOR OR THE TRUST OR (II)
TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS (a) A "QUALIFIED
INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT AND (b) A
“QUALIFIED PURCHASER” (AS DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED), OR (III) TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A “QUALIFIED PURCHASER” (AS DEFINED IN SECTION 2(a)(51) OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED), AND (B) THE HOLDER WILL NOTIFY ANY
PURCHASER OF ANY SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN
(A) ABOVE.
 
THE SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF SECURITIES, OR ANY INTEREST THEREIN,
IN A BLOCK HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000 AND
MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL
EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH SECURITIES FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PRINCIPAL OF OR INTEREST
ON SUCH SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH SECURITIES.
 
THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY
 
-22-

--------------------------------------------------------------------------------



REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON INVESTING “PLAN
ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST THEREIN.
ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED
TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT IT IS NOT AN
EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO
WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING
ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY
USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.”
 
(b) The above legends shall not be removed from any Security unless there is
delivered to the Company (on behalf of itself and Reading NZ) satisfactory
evidence, which may include an Opinion of Counsel, as may be reasonably required
to ensure that any future transfers thereof may be made without restriction
under or violation of the provisions of the Securities Act and other applicable
law. Upon provision of such satisfactory evidence, the Company and Reading NZ
shall execute and deliver to the Trustee, and the Trustee shall deliver, upon
receipt of a Company Order directing it to do so, a Security that does not bear
the legend.
 
SECTION 2.3. Form of Trustee’s Certificate of Authentication.
 
The Trustee’s certificate of authentication shall be in substantially the
following form:
 
This is one of the Securities referred to in the within-mentioned Indenture.
 
Dated:



 
WELLS FARGO BANK, N.A., not in its individual capacity, but solely as Trustee
 
       
By:
     
Authorized signatory
 

 
SECTION 2.4. Temporary Securities.
 
(a) Pending the preparation of definitive Securities, the Company (on behalf of
itself and Reading NZ) may execute, and upon Company Order the Trustee shall
authenticate and deliver, temporary Securities that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any denomination,
substantially of the tenor of the definitive Securities in lieu of which they
are issued and with such appropriate insertions, omissions, substitutions and
other variations as the officers executing such Securities may determine, as
evidenced by their execution of such Securities.
 
(b) If temporary Securities are issued, the Company (on behalf of itself and
Reading NZ) will cause definitive Securities to be prepared without unreasonable
delay. After the preparation of definitive Securities, the temporary Securities
shall be exchangeable for definitive Securities upon surrender of the temporary
Securities at the office or agency of the Company designated for that purpose
without charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities, the Company and Reading NZ shall execute and the Trustee
shall authenticate and deliver in exchange therefor one or more definitive
Securities of any
 
-23-

--------------------------------------------------------------------------------



authorized denominations having the same Original Issue Date and Stated Maturity
and having the same terms as such temporary Securities. Until so exchanged, the
temporary Securities shall in all respects be entitled to the same benefits
under this Indenture as definitive Securities.
 
SECTION 2.5. Definitive Securities.
 
The Securities issued on the Original Issue Date shall be in definitive form.
The definitive Securities shall be printed, lithographed or engraved, or
produced by any combination of these methods, if required by any securities
exchange on which the Securities may be listed, on a steel engraved border or
steel engraved borders or may be produced in any other manner permitted by the
rules of any securities exchange on which the Securities may be listed, all as
determined by the officers executing such Securities, as evidenced by their
execution of such Securities.
 
ARTICLE III
 
THE SECURITIES
 
SECTION 3.1. Payment of Principal and Interest.
 
(a) The unpaid principal amount of the Securities shall bear interest at a fixed
rate equal to 9.22% per annum through the Interest Payment Date on April 30,
2012, and thereafter at a variable rate, reset quarterly, equal to LIBOR plus
4.00% per annum, such interest to accrue from the Original Issue Date or from
the most recent Interest Payment Date to which interest has been paid or duly
provided for, and any overdue principal, premium, if any, or Additional Tax Sums
and any overdue installment of interest shall bear Additional Interest at the
rate equal to a fixed rate equal to 9.22% per annum through the Interest Payment
Date on April 30, 2012, and thereafter at a variable rate, reset quarterly,
equal to LIBOR plus 4.00% per annum compounded quarterly from the dates such
amounts are due until they are paid or funds for the payment thereof are made
available for payment.
 
(b) Interest and Additional Interest on any Security that is payable, and is
punctually paid or duly provided for, on any Interest Payment Date shall be paid
to the Person in whose name that Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest, except that interest and any Additional Interest payable on
the Stated Maturity (or any date of principal repayment upon early maturity) of
the principal of a Security or on a Redemption Date shall be paid to the Person
to whom principal is paid. The initial payment of interest on any Security that
is issued between a Regular Record Date and the related Interest Payment Date
shall be payable as provided in such Security.
 
(c) Any interest on any Security that is due and payable, but is not timely paid
or duly provided for, on any Interest Payment Date for Securities (herein called
“Defaulted Interest”) shall forthwith cease to be payable to the registered
Holder on the relevant Regular Record Date by virtue of having been such Holder,
and such Defaulted Interest may be paid by the Company and Reading NZ, at its
election in each case, as provided in paragraph (i) or (ii) below:
 
(i) The Company and Reading NZ may elect to make payment of any Defaulted
Interest to the Persons in whose names the Securities (or their respective
Predecessor Securities) are registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest (a “Special Record
Date”), which shall be fixed in the following manner. At least thirty (30) days
prior to the date of the proposed payment, the Company (on behalf of itself and
Reading NZ) shall notify the Trustee in 
 
 
-24-

--------------------------------------------------------------------------------

 


writing of the amount of Defaulted Interest proposed to be paid on each Security
and the date of the proposed payment, and at the same time the Company (on
behalf of itself and Reading NZ) shall deposit with the Trustee an amount of
money equal to the aggregate amount proposed to be paid in respect of such
Defaulted Interest or shall make arrangements satisfactory to the Trustee for
such deposit prior to the date of the proposed payment, such money when
deposited to be held in trust for the benefit of the Persons entitled to such
Defaulted Interest. Thereupon the Trustee shall fix a Special Record Date for
the payment of such Defaulted Interest, which shall be not more than fifteen
(15) days and not less than ten (10) days prior to the date of the proposed
payment and not less than ten (10) days after the receipt by the Trustee of the
notice of the proposed payment. The Trustee shall promptly notify the Company
(on behalf of itself and Reading NZ) of such Special Record Date and, in the
name and at the expense of the Company and Reading NZ, shall cause notice of the
proposed payment of such Defaulted Interest and the Special Record Date therefor
to be mailed, first class, postage prepaid, to each Holder of a Security at the
address of such Holder as it appears in the Securities Register not less than
ten (10) days prior to such Special Record Date. Notice of the proposed payment
of such Defaulted Interest and the Special Record Date therefor having been so
mailed, such Defaulted Interest shall be paid to the Persons in whose names the
Securities (or their respective Predecessor Securities) are registered on such
Special Record Date; or
 
(ii) The Company and Reading NZ may make payment of any Defaulted Interest in
any other lawful manner not inconsistent with the requirements of any securities
exchange or automated quotation system on which the Securities may be listed,
traded, or quoted and, upon such notice as may be required by such exchange or
automated quotation system (or by the Trustee if the Securities are not listed),
if, after notice given by the Company to the Trustee of the proposed payment
pursuant to this clause, such payment shall be deemed practicable by the
Trustee.
 
(d) Payments of interest on the Securities shall include interest accrued to but
excluding the respective Interest Payment Dates. During the No Call Period, the
amount of interest payable for any full interest period shall be computed on the
basis of a three hundred sixty (360)-day year of twelve (12) thirty (30)-day
months and the amount payable for any partial interest period shall be computed
on the basis of the actual number of days elapsed in a three hundred sixty
(360)-day year of twelve (12) thirty (30)-day months. Upon expiration of the No
Call Period, the amount of interest payable for any interest period will be
computed on the basis of a three hundred sixty (360)-day year and the actual
number of days elapsed in the relevant interest period.
 
(e) Payment of principal of, premium, if any, and interest on the Securities
shall be made in such coin or currency of the United States of America as at the
time of payment is legal tender for payment of public and private debts.
Payments of principal, premium, if any, and interest due at the Maturity of such
Securities shall be made at the Place of Payment upon surrender of such
Securities to the Paying Agent and payments of interest shall be made subject to
such surrender where applicable, by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing to the Paying Agent at least ten (10) Business Days prior to the date
for payment by the Person entitled thereto unless proper written wire transfer
instructions have not been received by the relevant record date, in which case
such payments shall be made by check mailed to the address of such Person as
such address shall appear in the Security Register. Notwithstanding the
foregoing, so long as the holder of this Security is the Property Trustee, the
payment of the principal of (and premium, if any) and interest (including any
overdue installment of interest and Additional Tax Sums, if any) on this
Security will be made at such place and to such account as may be designated by
the Property Trustee.

-25-

--------------------------------------------------------------------------------


 
(f) The parties hereto acknowledge and agree that the holders of the Preferred
Securities have certain rights to direct the Company and Reading NZ to modify
the Interest Payment Dates and corresponding Redemption Date and Stated Maturity
of the Securities or a portion of the Securities pursuant to the Purchase
Agreement. In the event any such modifications are made to the Securities or a
portion of the Securities, appropriate changes to the form of Security set forth
in Article II hereof shall be made prior to the issuance and authentication of
new or replacement Securities. Any such modification of the Interest Payment
Date and corresponding Redemption Date and Stated Maturity with respect to any
Securities or tranche of Securities shall not require or be subject to the
consent of the Trustee. All reasonable expenses in connection with such
modification shall be paid by the holders of the Preferred Securities.
 
(g) Subject to the foregoing provisions of this Section 3.1, each Security
delivered under this Indenture upon transfer of or in exchange for or in lieu of
any other Security shall carry the rights to interest accrued and unpaid, and to
accrue, that were carried by such other Security.
 
SECTION 3.2. Denominations.
 
The Securities shall be in registered form without coupons and shall be issuable
in minimum denominations of $100,000 and any integral multiple of $1,000 in
excess thereof.
 
SECTION 3.3. Execution, Authentication, Delivery and Dating.
 
(a) At any time and from time to time after the execution and delivery of this
Indenture, the Company and Reading NZ may deliver Securities in an aggregate
principal amount (including all then Outstanding Securities) not in excess of
Fifty One Million Five Hundred Forty Seven Thousand Dollars ($51,547,000)
executed by the Company and Reading NZ to the Trustee for authentication,
together with a Company Order for the authentication and delivery of such
Securities, and the Trustee in accordance with the Company Order shall
authenticate and deliver such Securities. In authenticating such Securities, and
accepting the additional responsibilities under this Indenture in relation to
such Securities, the Trustee shall be entitled to receive, and shall be fully
protected in relying upon:
 
(i) a copy of any Board Resolution relating thereto; and
 
(ii) an Opinion of Counsel stating that: (1) such Securities, when authenticated
and delivered by the Trustee and issued by the Company and Reading NZ in the
manner and subject to any conditions specified in such Opinion of Counsel, will
constitute, and the Indenture constitutes, valid and legally binding obligations
of the Company and Reading NZ, each enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles; (2) the Securities have been
duly authorized and executed by the Company and Reading NZ and have been
delivered to the Trustee for authentication in accordance with this Indenture;
(3) the Securities are not required to be registered under the Securities Act;
and (4) the Indenture is not required to be qualified under the Trust Indenture
Act.

(b) The Securities shall be executed on behalf of each of the Company and
Reading NZ by its Chairman of the Board, its Vice Chairman of the Board, its
Chief Executive Officer, its President or one of its Vice Presidents. The
signature of any of these officers on the Securities may be manual or facsimile.
Securities bearing the manual or facsimile signatures of individuals who were at
any time the proper officers of the Company or Reading NZ shall bind the Company
 
-26-

--------------------------------------------------------------------------------


 
and Reading NZ, respectively, notwithstanding that such individuals or any of
them have ceased to hold such offices prior to the authentication and delivery
of such Securities or did not hold such offices at the date of such Securities.

(c) No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose, unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by the manual signature of one of its authorized
signatories, and such certificate upon any Security shall be conclusive
evidence, and the only evidence, that such Security has been duly authenticated
and delivered hereunder. Notwithstanding the foregoing, if any Security shall
have been authenticated and delivered hereunder but never issued and sold by the
Company (on behalf of itself and Reading NZ), and the Company (on behalf of
itself and Reading NZ) shall deliver such Security to the Trustee for
cancellation as provided in Section 3.8, for all purposes of this Indenture such
Security shall be deemed never to have been authenticated and delivered
hereunder and shall never be entitled to the benefits of this Indenture.
 
(d) Each Security shall be dated the date of its authentication. 
 
SECTION 3.4. Global Securities.
 
(a) Upon the election of the Holder after the Original Issue Date, which
election need not be in writing, the Securities owned by such Holder shall be
issued in the form of one or more Global Securities registered in the name of
the Depositary or its nominee. Each Global Security issued under this Indenture
shall be registered in the name of the Depositary designated by the Company (on
behalf of itself and Reading NZ) for such Global Security or a nominee thereof
and delivered to such Depositary or a nominee thereof or custodian therefor, and
each such Global Security shall constitute a single Security for all purposes of
this Indenture.
 
(b) Notwithstanding any other provision in this Indenture, no Global Security
may be exchanged in whole or in part for registered Securities, and no transfer
of a Global Security in whole or in part may be registered, in the name of any
Person other than the Depositary for such Global Security or a nominee thereof
unless (i) such Depositary advises the Trustee and the Company (on behalf of
itself and Reading NZ) in writing that such Depositary is no longer willing or
able to properly discharge its responsibilities as Depositary with respect to
such Global Security, and no qualified successor is appointed by the Company
within ninety (90) days of receipt by the Company of such notice, (ii) such
Depositary ceases to be a clearing agency registered under the Exchange Act and
no successor is appointed by the Company within ninety (90) days after obtaining
knowledge of such event, (iii) the Company executes and delivers to the Trustee
a Company Order stating that the Company elects to terminate the book-entry
system through the Depositary or (iv) an Event of Default shall have occurred
and be continuing. Upon the occurrence of any event specified in clause (i),
(ii), (iii) or (iv) above, the Trustee shall notify the Depositary and instruct
the Depositary to notify all owners of beneficial interests in such Global
Security of the occurrence of such event and of the availability of Securities
to such owners of beneficial interests requesting the same. The Trustee may
conclusively rely, and be protected in relying, upon the written identification
of the owners of beneficial interests furnished by the Depositary, and shall not
be liable for any delay resulting from a delay by the Depositary. Upon the
issuance of such Securities and the registration in the Securities Register of
such Securities in the names of the Holders of the beneficial interests therein,
the Trustees shall recognize such holders of beneficial interests as Holders.
 
(c) If any Global Security is to be exchanged for other Securities or canceled
in part, or if another Security is to be exchanged in whole or in part for a
beneficial interest in any Global Security, then either (i) such Global Security
shall be so surrendered for exchange or
 
-27-

--------------------------------------------------------------------------------



cancellation as provided in this Article III or (ii) the principal amount
thereof shall be reduced or increased by an amount equal to (x) the portion
thereof to be so exchanged or canceled, or (y) the principal amount of such
other Security to be so exchanged for a beneficial interest therein, as the case
may be, by means of an appropriate adjustment made on the records of the
Securities Registrar, whereupon the Trustee, in accordance with the Applicable
Depositary Procedures, shall instruct the Depositary or its authorized
representative to make a corresponding adjustment to its records. Upon any such
surrender or adjustment of a Global Security by the Depositary, accompanied by
registration instructions, the Company shall execute and the Trustee shall
authenticate and deliver any Securities issuable in exchange for such Global
Security (or any portion thereof) in accordance with the instructions of the
Depositary. The Trustee shall not be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be fully protected in
relying on, such instructions.
 
(d) Every Security authenticated and delivered upon registration of transfer of,
or in exchange for or in lieu of, a Global Security or any portion thereof shall
be authenticated and delivered in the form of, and shall be, a Global Security,
unless such Security is registered in the name of a Person other than the
Depositary for such Global Security or a nominee thereof.
 
(e) Securities distributed to holders of Book-Entry Preferred Securities (as
defined in the applicable Trust Agreement) upon the dissolution of the Trust
shall be distributed in the form of one or more Global Securities registered in
the name of a Depositary or its nominee, and deposited with the Securities
Registrar, as custodian for such Depositary, or with such Depositary, for credit
by the Depositary to the respective accounts of the beneficial owners of the
Securities represented thereby (or such other accounts as they may direct).
Securities distributed to holders of Preferred Securities other than Book-Entry
Preferred Securities upon the dissolution of the Trust shall not be issued in
the form of a Global Security or any other form intended to facilitate
book-entry trading in beneficial interests in such Securities.
 
(f) The Depositary or its nominee, as the registered owner of a Global Security,
shall be the Holder of such Global Security for all purposes under this
Indenture and the Securities, and owners of beneficial interests in a Global
Security shall hold such interests pursuant to the Applicable Depositary
Procedures. Accordingly, any such owner’s beneficial interest in a Global
Security shall be shown only on, and the transfer of such interest shall be
effected only through, records maintained by the Depositary or its nominee or
its Depositary Participants. The Securities Registrar and the Trustee shall be
entitled to deal with the Depositary for all purposes of this Indenture relating
to a Global Security (including the payment of principal and interest thereon
and the giving of instructions or directions by owners of beneficial interests
therein and the giving of notices) as the sole Holder of the Security and shall
have no obligations to the owners of beneficial interests therein. Neither the
Trustee nor the Securities Registrar shall have any liability in respect of any
transfers effected by the Depositary.
 
(g) The rights of owners of beneficial interests in a Global Security shall be
exercised only through the Depositary and shall be limited to those established
by law and agreements between such owners and the Depositary and/or its
Depositary Participants.
 
(h) No holder of any beneficial interest in any Global Security held on its
behalf by a Depositary shall have any rights under this Indenture with respect
to such Global Security, and such Depositary may be treated by the Company,
Reading NZ, the Trustee and any agent of the Company Reading NZ, or the Trustee
as the owner of such Global Security for all purposes whatsoever. None of the
Company, Reading NZ, the Trustee nor any agent of the Company, Reading NZ, or
the Trustee will have any responsibility or liability for any aspect of the
records relating to or payments made on account of beneficial ownership
interests of a Global Security or maintaining, supervising or reviewing any
records relating to such beneficial ownership interests. Notwithstanding the
foregoing, nothing herein shall prevent the Company, Reading NZ, the
 
-28-

--------------------------------------------------------------------------------



Trustee or any agent of the Company, Reading NZ, or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by a
Depositary or impair, as between a Depositary and such holders of beneficial
interests, the operation of customary practices governing the exercise of the
rights of the Depositary (or its nominee) as Holder of any Security.
 
SECTION 3.5. Registration, Transfer and Exchange Generally.
 
(a) The Trustee shall cause to be kept at the Corporate Trust Office a register
(the “Securities Register”) in which the registrar and transfer agent with
respect to the Securities (the “Securities Registrar”), subject to such
reasonable regulations as it may prescribe, shall provide for the registration
of Securities and of transfers and exchanges of Securities. The Trustee shall at
all times also be the Securities Registrar. The provisions of Article VI shall
apply to the Trustee in its role as Securities Registrar.
 
(b) Subject to compliance with Section 2.2(b), upon surrender for registration
of transfer of any Security at the offices or agencies of the Company designated
for that purpose the Company and Reading NZ shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Securities of any authorized denominations of like
tenor and aggregate principal amount.
 
(c) At the option of the Holder, Securities may be exchanged for other
Securities of any authorized denominations, of like tenor and aggregate
principal amount, upon surrender of the Securities to be exchanged at such
office or agency. Whenever any Securities are so surrendered for exchange, the
Company and Reading NZ shall execute, and the Trustee shall authenticate and
deliver, the Securities that the Holder making the exchange is entitled to
receive.
 
(d) All Securities issued upon any transfer or exchange of Securities shall be
the valid obligations of the Company and Reading NZ, evidencing the same debt,
and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such transfer or exchange.
 
(e) Every Security presented or surrendered for transfer or exchange shall (if
so required by the Company (on behalf of itself and Reading NZ) or the Trustee)
be duly endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company and the Securities Registrar, duly executed by the
Holder thereof or such Holder’s attorney duly authorized in writing.
 
(f) No service charge shall be made to a Holder for any transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
transfer or exchange of Securities.
 
(g) Neither the Company nor the Trustee shall be required pursuant to the
provisions of this Section 3.5(g): (i) to issue, register the transfer of or
exchange any Security during a period beginning at the opening of business
fifteen (15) days before the day of selection for redemption of Securities
pursuant to Article XI and ending at the close of business on the day of mailing
of the notice of redemption or (ii) to register the transfer of or exchange any
Security so selected for redemption in whole or in part, except, in the case of
any such Security to be redeemed in part, any portion thereof not to be
redeemed.
 
(h) The Company shall designate an office or offices or agency or agencies where
Securities may be surrendered for registration or transfer or exchange. The
Company initially

-29-

--------------------------------------------------------------------------------



designates the Corporate Trust Office as its office and agency for such
purposes. The Company shall give prompt written notice to the Trustee and to the
Holders of any change in the location of any such office or agency.
 
(i) The Securities may only be transferred to a “Qualified Purchaser” as such
term is defined in Section 2(a)(51) of the Investment Company Act.
 
(j) Neither the Trustee nor the Securities Registrar shall be responsible for
ascertaining whether any transfer hereunder complies with the registration
provisions of or any exemptions from the Securities Act, applicable state
securities laws or the applicable laws of any other jurisdiction, ERISA, the
United States Internal Revenue Code of 1986, as amended, or the Investment
Company Act; provided, that if a certificate is specifically required by the
express terms of this Section 3.5 to be delivered to the Trustee or the
Securities Registrar by a Holder or transferee of a Security, the Trustee and
the Securities Registrar shall be under a duty to receive and examine the same
to determine whether or not the certificate substantially conforms on its face
to the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate does not comply with such terms.
 
SECTION 3.6. Mutilated, Destroyed, Lost and Stolen Securities.
 
(a) If any mutilated Security is surrendered to the Trustee together with such
security or indemnity as may be required by the Trustee to save the Company and
the Trustee harmless, the Company and Reading NZ shall execute and the Trustee
shall authenticate and deliver in exchange therefor a new Security of like tenor
and aggregate principal amount and bearing a number not contemporaneously
outstanding.
 
(b) If there shall be delivered to the Trustee (i) evidence to its satisfaction
of the destruction, loss or theft of any Security and (ii) such security or
indemnity as may be required by it to save each of the Company, Reading NZ and
the Trustee harmless, then, in the absence of notice to the Company or the
Trustee that such Security has been acquired by a bona fide purchaser, the
Company and Reading NZ shall execute and upon its written request the Trustee
shall authenticate and deliver, in lieu of any such destroyed, lost or stolen
Security, a new Security of like tenor and aggregate principal amount as such
destroyed, lost or stolen Security, and bearing a number not contemporaneously
outstanding.
 
(c) If any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company and Reading NZ in their discretion
may, instead of issuing a new Security, pay such Security.
 
(d) Upon the issuance of any new Security under this Section 3.6, the Company
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
 
(e) Every new Security issued pursuant to this Section 3.6 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company and Reading NZ, whether or not
the mutilated, destroyed, lost or stolen Security shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Securities duly
issued hereunder.
 
(f) The provisions of this Section 3.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

-30-

--------------------------------------------------------------------------------


 
SECTION 3.7. Persons Deemed Owners.
 
The Company, Reading NZ, the Trustee and any agent of the Company, Reading NZ,
or the Trustee shall treat the Person in whose name any Security is registered
as the owner of such Security for the purpose of receiving payment of principal
of and any interest on such Security and for all other purposes whatsoever, and
neither the Company, Reading NZ, the Trustee nor any agent of the Company,
Reading NZ or the Trustee shall be affected by notice to the contrary.
 
SECTION 3.8. Cancellation.
 
All Securities surrendered for payment, redemption, transfer or exchange shall,
if surrendered to any Person other than the Trustee, be delivered to the
Trustee, and any such Securities and Securities surrendered directly to the
Trustee for any such purpose shall be promptly canceled by it. The Company (on
behalf of itself and Reading NZ) may at any time deliver to the Trustee for
cancellation any Securities previously authenticated and delivered hereunder
that the Company may have acquired in any manner whatsoever, and all Securities
so delivered shall be promptly canceled by the Trustee. No Securities shall be
authenticated in lieu of or in exchange for any Securities canceled as provided
in this Section 3.8, except as expressly permitted by this Indenture. All
canceled Securities shall be retained or disposed of by the Trustee in
accordance with its customary practices and the Trustee shall deliver to the
Company a certificate of such disposition.
 
SECTION 3.9. Reserved.
 
SECTION 3.10. Reserved.
 
SECTION 3.11. Agreed Tax Treatment.
 
Each Security issued hereunder shall provide that the Company and Reading NZ
and, by its acceptance or acquisition of a Security or a beneficial interest
therein, the Holder of, and any Person that acquires a direct or indirect
beneficial interest in, such Security, intend and agree to treat such Security
as indebtedness of the Company and Reading NZ for United States federal, state
and local tax purposes and to treat the Preferred Securities (including but not
limited to all payments and proceeds with respect to the Preferred Securities)
as an undivided beneficial ownership interest in the Securities (and any other
Trust property) (and payments and proceeds therefrom, respectively) for United
States federal, state and local tax purposes. The provisions of this Indenture
shall be interpreted to further this intention and agreement of the parties.
 
SECTION 3.12. CUSIP Numbers.
 
The Company and Reading NZ in issuing the Securities may use “CUSIP” numbers (if
then generally in use), and, if so, the Trustee shall use “CUSIP” numbers in
notices of redemption and other similar or related materials as a convenience to
Holders; provided, that any such notice or other materials may state that no
representation is made as to the correctness of such numbers either as printed
on the Securities or as contained in any notice of redemption or other materials
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such redemption shall not be affected by any defect
in or omission of such numbers.
 
-31-

--------------------------------------------------------------------------------


 
ARTICLE IV
 
SATISFACTION AND DISCHARGE
 
SECTION 4.1. Satisfaction and Discharge of Indenture.
 
This Indenture shall, upon Company Request, cease to be of further effect
(except as to any surviving rights of registration of transfer or exchange of
Securities herein expressly provided for and as otherwise provided in this
Section 4.1) and the Trustee, on demand of and at the expense of the Company and
Reading NZ, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture, when
 
(a) either
 
(i) all Securities theretofore authenticated and delivered (other than (A)
Securities that have been mutilated, destroyed, lost or stolen and that have
been replaced or paid as provided in Section 3.6 and (B) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company (on behalf of itself and Reading NZ) and thereafter repaid
to the Company (on behalf of itself and Reading NZ) or discharged from such
trust as provided in Section 10.2) have been delivered to the Trustee for
cancellation; or
 
(ii) all such Securities not theretofore delivered to the Trustee for
cancellation
 
(A) have become due and payable, or
 
(B) will become due and payable at their Stated Maturity within one year of the
date of deposit, or
 
(C) are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company and Reading NZ,
 
and the Company (on behalf of itself and Reading NZ), in the case of subclause
(ii)(A), (B) or (C) above, has deposited or caused to be deposited with the
Trustee as trust funds in trust for such purpose (x) an amount in the currency
or currencies in which the Securities are payable, (y) Government Obligations
which through the scheduled payment of principal and interest in respect thereof
in accordance with their terms will provide, not later than the due date of any
payment, money in an amount or (z) a combination thereof, in each case
sufficient, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, to pay and discharge the entire indebtedness on such Securities not
theretofore delivered to the Trustee for cancellation, for principal and any
premium and interest (including any Additional Interest) to the date of such
deposit (in the case of Securities that have become due and payable) or to the
Stated Maturity (or any date of principal repayment upon early maturity) or
Redemption Date, as the case may be;


(b) the Company and Reading NZ have paid or caused to be paid all other sums
payable hereunder by the Company and Reading NZ; and


-32-

--------------------------------------------------------------------------------


 
(c) the Company (on behalf of itself and Reading NZ) has delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.
 
Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company and Reading NZ to the Trustee under Section 6.6, the
obligations of the Company and Reading NZ to any Authenticating Agent under
Section 6.11 and, if money shall have been deposited with the Trustee pursuant
to subclause (a)(ii) of this Section 4.1, the obligations of the Trustee under
Section 4.2 and Section 10.2(e) shall survive.
 
SECTION 4.2. Application of Trust Money.
 
Subject to the provisions of Section 10.2(e), all money deposited with the
Trustee pursuant to Section 4.1 or Article XIII shall be held in trust and
applied by the Trustee, in accordance with the provisions of the Securities and
this Indenture, to the payment in accordance with Section 3.1, either directly
or through any Paying Agent (including the Company acting as its own Paying
Agent) as the Trustee may determine, to the Persons entitled thereto, of the
principal and any premium and interest (including any Additional Interest) for
the payment of which such money or obligations have been deposited with or
received by the Trustee. Moneys held by the Trustee under this Section 4.2 shall
not be subject to the claims of holders of Senior Debt under Article XII.
 
ARTICLE V
 
REMEDIES
 
SECTION 5.1. Events of Default.
 
“Event of Default” means, wherever used herein with respect to the Securities,
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):
 
(a) default in the payment of any interest upon any Security, including any
Additional Interest in respect thereof, when it becomes due and payable, and
continuance of such default for a period of thirty (30) days; or
 
(b) default in the payment of the principal of or any premium on any Security at
its Maturity; or
 
(c) default in the performance, or breach, of any covenant or warranty of the
Company or Reading NZ in this Indenture and continuance of such default or
breach for a period of thirty (30) days after there has been given, by
registered or certified mail, to the Company (on behalf of itself and Reading
NZ) by the Trustee or to the Company and the Trustee by the Holders of at least
twenty five percent (25%) in aggregate principal amount of the Outstanding
Securities a written notice specifying such default or breach and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder;


(d) the entry by a court having jurisdiction in the premises of a decree or
order adjudging the Company or Reading NZ a bankrupt or insolvent, or approving
as properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the

-33-

--------------------------------------------------------------------------------


 
Company or Reading NZ under any applicable federal or state bankruptcy,
insolvency, reorganization or other similar law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or Reading NZ or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of sixty (60) consecutive days; provided that it
shall not be an Event of Default hereunder if a bankruptcy event occurs with
respect to Reading NZ and the Company promptly exercises its right under Section
1.8(b) hereof;

(e) the institution by the Company or Reading NZ of proceedings to be
adjudicated a bankrupt or insolvent, or the consent by the Company or Reading NZ
to the institution of bankruptcy or insolvency proceedings against it, or the
filing by the Company or Reading NZ of a petition or answer or consent seeking
reorganization or relief under any applicable federal or state bankruptcy,
insolvency, reorganization or other similar law, or the consent by it to the
filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or Reading NZ or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the admission by it in writing of its inability to pay its debts generally as
they become due and its willingness to be adjudicated a bankrupt or insolvent,
or the taking of corporate action by the Company or Reading NZ in furtherance of
any such action; provided that it shall not be an Event of Default hereunder if
a bankruptcy event occurs with respect to Reading NZ and the Company promptly
exercises its right under Section 1.8(b) hereof; or
 
(f) the Trust shall have voluntarily or involuntarily liquidated, dissolved,
wound-up its business or otherwise terminated its existence, except in
connection with (1) the distribution of the Securities to holders of the
Preferred Securities in liquidation of their interests in the Trust, (2) the
redemption of all of the outstanding Preferred Securities or (3) certain
mergers, consolidations or amalgamations, each as and to the extent permitted by
the Trust Agreement.
 
SECTION 5.2. Acceleration of Maturity; Rescission and Annulment.
 
(a) If an Event of Default occurs and is continuing, then and in every such case
the Trustee or the Holders of not less than twenty five percent (25%) in
aggregate principal amount of the Outstanding Securities may declare the
principal amount of all the Securities to be due and payable immediately, by a
notice in writing to the Company (on behalf of itself and Reading NZ) (and to
the Trustee if given by Holders), provided, that if, upon an Event of Default,
the Trustee or the Holders of not less than twenty five percent (25%) in
principal amount of the Outstanding Securities fail to declare the principal of
all the Outstanding Securities to be immediately due and payable, the holders of
at least twenty five percent (25%) in aggregate Liquidation Amount of the
Preferred Securities then outstanding shall have the right to make such
declaration by a notice in writing to the Property Trustee, the Company (on
behalf of itself and Reading NZ) and the Trustee; and upon any such declaration
the principal amount of and the accrued interest (including any Additional
Interest) on all the Securities shall become immediately due and payable.
 
(b) At any time after such a declaration of acceleration with respect to
Securities has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter provided in this
Article V, the Holders of a majority in aggregate principal amount of the
Outstanding Securities, by written notice to the Trustee, or the holders of a
majority in aggregate Liquidation Amount of the Preferred Securities, by written
notice to the Property Trustee, the Company (on behalf of itself and Reading NZ)
and the Trustee, may rescind and annul such declaration and its consequences if:

-34-

--------------------------------------------------------------------------------


 
(i) the Company and Reading NZ have paid or deposited with the Trustee a sum
sufficient to pay:
 
(A) all overdue installments of interest on all Securities,
 
(B) any accrued Additional Interest on all Securities,
 
(C) the principal of and any premium on any Securities that have become due
otherwise than by such declaration of acceleration and interest (including any
Additional Interest) thereon at the rate borne by the Securities, and
 
(D) all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, the Property
Trustee and their agents and counsel; and
 
(ii) all Events of Default with respect to Securities, other than the
non-payment of the principal of Securities that has become due solely by such
acceleration, have been cured or waived as provided in Section 5.13;
 
provided, that if the Holders of such Securities fail to annul such declaration
and waive such default, the holders of not less than a majority in aggregate
Liquidation Amount of the Preferred Securities then outstanding shall also have
the right to rescind and annul such declaration and its consequences by written
notice to the Property Trustee, the Company (on behalf of itself and Reading NZ)
and the Trustee, subject to the satisfaction of the conditions set forth in
paragraph (b) of this Section 5.2. No such rescission shall affect any
subsequent default or impair any right consequent thereon.
 
SECTION 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee.
 
(a) Each of the Company and Reading NZ covenants that if:
 
(i) default is made in the payment of any installment of interest (including any
Additional Interest) on any Security when such interest becomes due and payable
and such default continues for a period of thirty (30) days, or
 
(ii) default is made in the payment of the principal of and any premium on any
Security at the Maturity thereof,
 
then the Company and Reading NZ will, upon demand of the Trustee, pay to the
Trustee, for the benefit of the Holders of such Securities, the whole amount
then due and payable on such Securities for principal and any premium and
interest (including any Additional Interest) and, in addition thereto, all
amounts owing the Trustee under Section 6.6.
 
(b) If the Company and Reading NZ fail to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as trustee of an express trust, at the
expense of the Company and Reading NZ, may institute a judicial proceeding for
the collection of the sums so due and unpaid, and may prosecute such proceeding
to judgment or final decree, and may enforce the same against the Company,
Reading NZ or any other obligor upon such Securities and collect the moneys
adjudged or decreed to be payable in the manner provided by law out of the
property of the Company, Reading NZ or any other obligor upon the Securities,
wherever situated.

-35-

--------------------------------------------------------------------------------


 
(c) If an Event of Default with respect to Securities occurs and is continuing,
the Trustee may in its discretion proceed to protect and enforce its rights and
the rights of the Holders of Securities by such appropriate judicial proceedings
as the Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy.
 
SECTION 5.4. Trustee May File Proofs of Claim.
 
In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or similar judicial
proceeding relative to the Company or Reading NZ (or any other obligor upon the
Securities), its property or its creditors, the Trustee shall be entitled and
empowered, by intervention in such proceeding or otherwise, to take any and all
actions authorized hereunder in order to have claims of the Holders and the
Trustee allowed in any such proceeding. In particular, the Trustee shall be
authorized to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to first pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts owing the
Trustee, any predecessor Trustee and other Persons under Section 6.6.
 
SECTION 5.5. Trustee May Enforce Claim Without Possession of Securities.
 
All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, subject to
Article XII and after provision for the payment of all the amounts owing the
Trustee, any predecessor Trustee and other Persons under Section 6.6, be for the
ratable benefit of the Holders of the Securities in respect of which such
judgment has been recovered.
 
SECTION 5.6. Application of Money Collected.
 
Any money or property collected or to be applied by the Trustee with respect to
the Securities pursuant to this Article V shall be applied in the following
order, at the date or dates fixed by the Trustee and, in case of the
distribution of such money or property on account of principal or any premium or
interest (including any Additional Interest), upon presentation of the
Securities and the notation thereon of the payment if only partially paid and
upon surrender thereof if fully paid:
 
FIRST: To the payment of all amounts due the Trustee, any predecessor Trustee
and other Persons under Section 6.6;
 
SECOND: To the payment of all Senior Debt of the Company if and to the extent
required by Article XII;


THIRD: Subject to Article XII, to the payment of the amounts then due and unpaid
upon the Securities for principal and any premium and interest (including any
Additional Interest) in respect of which or for the benefit of which such money
has been collected, ratably, without


-36-

--------------------------------------------------------------------------------


 
preference or priority of any kind, according to the amounts due and payable on
the Securities for principal and any premium and interest (including any
Additional Interest), respectively; and

FOURTH: The balance, if any, to the Person or Persons entitled thereto.
 
SECTION 5.7. Limitation on Suits.
 
Subject to Section 5.8, no Holder of any Securities shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture
or for the appointment of a custodian, receiver, assignee, trustee, liquidator,
sequestrator (or other similar official) or for any other remedy hereunder,
unless:
 
(a) such Holder has previously given written notice to the Trustee of a
continuing Event of Default with respect to the Securities;
 
(b) the Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;
 
(c) such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request;
 
(d) the Trustee after its receipt of such notice, request and offer of indemnity
has failed to institute any such proceeding for sixty (60) days; and
 
(e) no direction inconsistent with such written request has been given to the
Trustee during such sixty (60)-day period by the Holders of a majority in
aggregate principal amount of the Outstanding Securities;
 
it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Securities, or to obtain or to seek to obtain priority or
preference over any other of such Holders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all such Holders.
 
SECTION 5.8. Unconditional Right of Holders to Receive Principal, Premium, if
any, and Interest; Direct Action by Holders of Preferred Securities.
 
Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and any premium on such Security at its Maturity and
payment of interest (including any Additional Interest) on such Security when
due and payable and to institute suit for the enforcement of any such payment,
and such right shall not be impaired without the consent of such Holder. Any
registered holder of the Preferred Securities shall have the right, upon the
occurrence of an Event of Default described in Section 5.1(a) or Section 5.1(b),
to institute a suit directly against the Company or Reading NZ for enforcement
of payment to such holder of principal of and any premium and interest
(including any Additional Interest) on the Securities having a principal amount
equal to the aggregate Liquidation Amount of the Preferred Securities held by
such holder.
 
SECTION 5.9.  Restoration of Rights and Remedies.

-37-

--------------------------------------------------------------------------------


 
If the Trustee, any Holder or any holder of Preferred Securities has instituted
any proceeding to enforce any right or remedy under this Indenture and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Trustee, such Holder or such holder of Preferred
Securities, then and in every such case the Company, Reading NZ, the Trustee,
such Holders and such holder of Preferred Securities shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee, such Holder and such holder of Preferred Securities shall continue as
though no such proceeding had been instituted.
 
SECTION 5.10. Rights and Remedies Cumulative.
 
Except as otherwise provided in Section 3.6(f), no right or remedy herein
conferred upon or reserved to the Trustee or the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
 
SECTION 5.11. Delay or Omission Not Waiver.
 
No delay or omission of the Trustee, any Holder of any Securities or any holder
of any Preferred Security to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein. Every right and remedy
given by this Article V or by law to the Trustee or to the Holders and the right
and remedy given to the holders of Preferred Securities by Section 5.8 may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, the Holders or the holders of Preferred Securities, as the case may be.
 
SECTION 5.12. Control by Holders.
 
The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities (or, as the case may be, the holders of a majority in
aggregate Liquidation Amount of Preferred Securities) shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or exercising any trust or power conferred on the
Trustee; provided, that:
 
(a) such direction shall not be in conflict with any rule of law or with this
Indenture,
 
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, and
 
(c) subject to the provisions of Section 6.2, the Trustee shall have the right
to decline to follow such direction if a Responsible Officer or Officers of the
Trustee shall, in good faith, reasonably determine that the proceeding so
directed would be unjustly prejudicial to the Holders not joining in any such
direction or would involve the Trustee in personal liability.
 
SECTION 5.13. Waiver of Past Defaults.
 
(a) The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities or the holders of not less than a majority in aggregate
Liquidation
Amount of the Preferred Securities may waive any past Event of Default hereunder
and its consequences except an Event of Default:

-38-

--------------------------------------------------------------------------------



 
(i) in the payment of the principal of or any premium or interest (including any
Additional Interest) on any Outstanding Security (unless such Event of Default
has been cured and the Company and Reading NZ have paid to or deposited with the
Trustee a sum sufficient to pay all installments of interest (including any
Additional Interest) due and past due and all principal of and any premium on
all Securities due otherwise than by acceleration), or
 
(ii) in respect of a covenant or provision hereof that under Article IX cannot
be modified or amended without the consent of each Holder of any Outstanding
Security.
 
(b) Any such waiver shall be deemed to be on behalf of the Holders of all the
Outstanding Securities or, in the case of a waiver by holders of Preferred
Securities issued by such Trust, by all holders of Preferred Securities.
 
(c) Upon any such waiver, such Event of Default shall cease to exist and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Event of Default or impair any right consequent thereon.
 
SECTION 5.14. Undertaking for Costs.
 
All parties to this Indenture agree, and each Holder of any Security by his or
her acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 5.14 shall not apply to any suit instituted by
the Trustee, to any suit instituted by any Holder, or group of Holders, holding
in the aggregate more than ten percent (10%) in aggregate principal amount of
the Outstanding Securities, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or any premium on the Security
after the Stated Maturity or any interest (including any Additional Interest) on
any Security after it is due and payable.
 
SECTION 5.15. Waiver of Usury, Stay or Extension Laws.
 
Each of the Company and Reading NZ covenants (to the extent that it may lawfully
do so) that it will not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any usury, stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and each of the
Company and Reading NZ (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.
 
ARTICLE VI
 
THE TRUSTEE
 
SECTION 6.1. Corporate Trustee Required.
 
-39-

--------------------------------------------------------------------------------


 
There shall at all times be a Trustee hereunder with respect to the Securities.
The Trustee shall be a corporation or national banking organization organized
and doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust powers, having, or having a parent that
has, a combined capital and surplus of at least $50,000,000, subject to
supervision or examination by federal or state authority and having an office
within the United States. If such entity publishes reports of condition at least
annually, pursuant to law or to the requirements of such supervising or
examining authority, then, for the purposes of this Section 6.1, the combined
capital and surplus of such entity shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published. If
at any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 6.1, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article VI.
 
SECTION 6.2. Certain Duties and Responsibilities. 
 
(a) Except during the continuance of an Event of Default:
 
(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
 
(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided, that in the case of any such
certificates or opinions that by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform on their face to the
requirements of this Indenture.
 
(b) If an Event of Default known to the Trustee has occurred and is continuing,
the Trustee shall, prior to the receipt of directions, if any, from the Holders
of at least a majority in aggregate principal amount of the Outstanding
Securities (or, if applicable, from the holders of at least a majority in
aggregate Liquidation Amount of Preferred Securities), exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise, as a prudent person would exercise or use under
the circumstances in the conduct of such person’s own affairs.
 
(c) Notwithstanding the foregoing, no provision of this Indenture shall require
the Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. Whether or not therein expressly
so provided, every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 6.2. To the extent that, at law or in
equity, the Trustee has duties and liabilities relating to the Holders, the
Trustee shall not be liable to any Holder or any holder of Preferred Securities
for the Trustee’s good faith reliance on the provisions of this Indenture. The
provisions of this Indenture, to the extent that they restrict the duties and
liabilities of the Trustee otherwise existing at law or in equity, are agreed by
the Company, Reading NZ and the Holders and the holders of Preferred Securities
to replace such other duties and liabilities of the Trustee.
 
(d) No provisions of this Indenture shall be construed to relieve the Trustee
from liability with respect to matters that are within the authority of the
Trustee under this Indenture for its own negligent action, negligent failure to
act or willful misconduct, except that:

-40-

--------------------------------------------------------------------------------


 
(i) the Trustee shall not be liable for any error or judgment made in good faith
by an authorized officer of the Trustee, unless it shall be proved that the
Trustee was negligent in ascertaining the pertinent facts;
 
(ii) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Holders
of at least a majority in aggregate principal amount of the Outstanding
Securities (or, as the case may be, the holders of a majority in aggregate
Liquidation Amount of Preferred Securities) relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee under
this Indenture; and
 
(iii) the Trustee shall be under no liability for interest on any money received
by it hereunder except as otherwise agreed in writing with the Company and
Reading NZ and money held by the Trustee in trust hereunder need not be
segregated from other funds except to the extent required by law.
 
(e) If at any time the Trustee hereunder is not the same Person as the Property
Trustee under the Trust Agreement:
 
(i) whenever a reference is made herein to the dissolution, termination or
liquidation of the Trust, the Trustee shall be entitled to assume that no such
dissolution, termination, or liquidation has occurred so long as the Securities
are or continue to be registered in the name of such Property Trustee, and the
Trustee shall be charged with notice or knowledge of such dissolution,
termination or liquidation only upon written notice thereof given to the Trustee
by the Depositor under the Trust Agreement; and
 
(ii) the Trustee shall not be charged with notice or knowledge that any Person
is a holder of Preferred Securities or Common Securities issued by the Trust or
whether any group of holders of Preferred Securities constitutes any specified
percentage of all outstanding Preferred Securities for any purpose under this
Indenture, unless and until the Trustee is furnished with a list of holders by
such Property Trustee and the aggregate Liquidation Amount of the Preferred
Securities then outstanding. The Trustee may conclusively rely and shall be
protected in relying on such list.
 
(f) Notwithstanding Section 1.10, the Trustee shall not, and shall not be deemed
to, owe any fiduciary duty to the holders of any of the Trust Securities issued
by the Trust and shall not be liable to any such holder (other than for the
willful misconduct or negligence of the Trustee) if the Trustee in good faith
(i) pays over or distributes to a registered Holder of the Securities or to the
Company (on behalf of itself and Reading NZ) or to any other Person, cash,
property or securities to which such holders of such Trust Securities shall be
entitled or (ii) takes any action or omits to take any action at the request of
the Holder of such Securities. Nothing in this paragraph shall affect the
obligation of any other such Person to hold such payment for the benefit of, and
to pay such amount over to, such holders of Preferred Securities or Common
Securities or their representatives.
 
SECTION 6.3. Notice of Defaults.


Within ninety (90) days after the occurrence of any default actually known to
the Trustee, the Trustee shall give the Holders notice of such default unless
such default shall have been cured or waived; provided, that except in the case
of a default in the payment of the principal of or any premium or interest on
any Securities, the Trustee shall be fully protected in withholding the notice
if and so long as the board of directors, the executive committee or a trust
committee of directors and/or Responsible Officers of the Trustee in good faith
determines that withholding
 
-41-

--------------------------------------------------------------------------------


 
the notice is in the interest of holders of Securities; and provided, further,
that in the case of any default of the character specified in Section 5.1(c), no
such notice to Holders shall be given until at least thirty (30) days after the
occurrence thereof. For the purpose of this Section 6.3, the term “default”
means any event which is, or after notice or lapse of time or both would become,
an Event of Default.
 
SECTION 6.4. Certain Rights of Trustee.
 
Subject to the provisions of Section 6.2:
 
(a) the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting in good faith and in accordance with the terms hereof
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;
 
(b) if (i) in performing its duties under this Indenture the Trustee is required
to decide between alternative courses of action, (ii) in construing any of the
provisions of this Indenture the Trustee finds ambiguous or inconsistent with
any other provisions contained herein or (iii) the Trustee is unsure of the
application of any provision of this Indenture, then, except as to any matter as
to which the Holders are entitled to decide under the terms of this Indenture,
the Trustee shall deliver a notice to the Company (on behalf of itself and
Reading NZ) requesting the Company’s written instruction as to the course of
action to be taken and the Trustee shall take such action, or refrain from
taking such action, as the Trustee shall be instructed in writing to take, or to
refrain from taking, by the Company; provided, that if the Trustee does not
receive such instructions from the Company within ten Business Days after it has
delivered such notice or such reasonably shorter period of time set forth in
such notice the Trustee may, but shall be under no duty to, take such action, or
refrain from taking such action, as the Trustee shall deem advisable and in the
best interests of the Holders, in which event the Trustee shall have no
liability except for its own negligence, bad faith or willful misconduct;
 
(c) any request or direction of the Company shall be sufficiently evidenced by a
Company Request or Company Order and any resolution of the Board of Directors
may be sufficiently evidenced by a Board Resolution;
 
(d) the Trustee may consult with counsel (which counsel may be counsel to the
Trustee, the Company or any of its Affiliates, and may include any of its
employees) and the advice of such counsel or any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;
 
(e) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders or any holder of Preferred Securities pursuant to this Indenture, unless
such Holders (or such holders of Preferred Securities) shall have offered to the
Trustee security or indemnity reasonably satisfactory to it against the costs,
expenses (including reasonable attorneys’ fees and expenses) and liabilities
that might be incurred by it in compliance with such request or direction,
including reasonable advances for such costs, expenses and liabilities as may be
requested by the Trustee;
 
(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, indenture, note or
other paper or document, but the Trustee in its discretion may make such inquiry
or investigation into such facts or matters as it may see fit,

-42-

--------------------------------------------------------------------------------



and, if the Trustee shall determine to make such inquiry or investigation, it
shall be entitled to examine the books, records and premises of the Company and
Reading NZ, personally or by agent or attorney;
 
(h) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, attorneys, custodians
or nominees and the Trustee shall not be responsible for any misconduct or
negligence on the part of any such agent, attorney, custodian or nominee
appointed with due care by it hereunder;
 
(i) whenever in the administration of this Indenture the Trustee shall deem it
desirable to receive instructions with respect to enforcing any remedy or right
or taking any other action with respect to enforcing any remedy or right
hereunder, the Trustee (i) may request instructions from the Holders (which
instructions may only be given by the Holders of the same aggregate principal
amount of Outstanding Securities as would be entitled to direct the Trustee
under this Indenture in respect of such remedy, right or action), (ii) may
refrain from enforcing such remedy or right or taking such action until such
instructions are received and (iii) shall be protected in acting in accordance
with such instructions;
 
(j) except as otherwise expressly provided by this Indenture, the Trustee shall
not he under any obligation to take any action that is discretionary under the
provisions of this Indenture;
 
(k) without prejudice to any other rights available to the Trustee under
applicable law, when the Trustee incurs expenses or renders services in
connection with any bankruptcy, insolvency or other proceeding referred to in
clauses (d) or (e) of the definition of Event of Default, such expenses
(including legal fees and expenses of its agents and counsel) and the
compensation for such services are intended to constitute expenses of
administration under any bankruptcy laws or law relating to creditors rights
generally;
 
(l) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate addressing such matter, which,
upon receipt of such request, shall be promptly delivered by the Company;
 
(m) the Trustee shall not be charged with knowledge of any Event of Default
unless either (i) a Responsible Officer of the Trustee shall have actual
knowledge or (ii) the Trustee shall have received written notice thereof from
the Company, Reading NZ or a Holder; and
 
(n) in the event that the Trustee is also acting as Paying Agent, Authenticating
Agent or Securities Registrar hereunder, the rights and protections afforded to
the Trustee pursuant to this Article VI shall also be afforded such Paying
Agent, Authenticating Agent, or Securities Registrar.
 
SECTION 6.5.  May Hold Securities.
 
The Trustee, any Authenticating Agent, any Paying Agent, any Securities
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities and may otherwise deal
with the Company (on behalf of itself and Reading NZ) with the same rights it
would have if it were not Trustee, Authenticating Agent, Paying Agent,
Securities Registrar or such other agent.
 
SECTION 6.6. Compensation; Reimbursement; Indemnity.

-43-

--------------------------------------------------------------------------------


 
(a) Each of the Company and Reading NZ agrees:
 
(i) to pay to the Trustee from time to time reasonable compensation for all
services rendered by it hereunder in such amounts as the Company, Reading NZ and
the Trustee shall agree from time to time (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust);
 
(ii) to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its negligence, bad faith or
willful misconduct; and
 
(iii) to the fullest extent permitted by applicable law, to indemnify the
Trustee and its Affiliates, and their officers, directors, shareholders, agents,
representatives and employees for, and to hold them harmless against, any loss,
damage, liability, tax (other than income, franchise or other taxes imposed on
amounts paid pursuant to (i) or (ii) hereof), penalty, expense or claim of any
kind or nature whatsoever incurred without negligence, bad faith or willful
misconduct on its part arising out of or in connection with the acceptance or
administration of this trust or the performance of the Trustee’s duties
hereunder, including the costs and expenses of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder.
 
(b) To secure the Company’s payment obligations in this Section 6.6, each of the
Company and Reading NZ hereby grants and pledges to the Trustee and the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, other than money or property held in trust to pay
principal and interest on particular Securities. Such lien shall survive the
satisfaction and discharge of this Indenture or the resignation or removal of
the Trustee.
 
(c) The obligations of the Company and Reading NZ under this Section 6.6 shall
survive the satisfaction and discharge of this Indenture and the earlier
resignation or removal of the Trustee.
 
(d) In no event shall the Trustee be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if the Trustee has been advised of the likelihood
of such loss or damage and regardless of the form of action.
 
(e) In no event shall the Trustee be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Indenture.
 
SECTION 6.7. Resignation and Removal; Appointment of Successor.
 
(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article VI shall become effective until the acceptance
of appointment by the successor Trustee under Section 6.8.

-44-

--------------------------------------------------------------------------------


 
(b) The Trustee may resign at any time by giving written notice thereof to the
Company (on behalf of itself and Reading NZ).
 
(c) Unless an Event of Default shall have occurred and be continuing, the
Trustee may be removed at any time by the Company (on behalf of itself and
Reading NZ) by a Board Resolution. If an Event of Default shall have occurred
and be continuing, the Trustee may be removed by Act of the Holders of a
majority in aggregate principal amount of the Outstanding Securities, delivered
to the Trustee and to the Company.
 
(d) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any reason, at a time when no
Event of Default shall have occurred and be continuing, the Company (on behalf
of itself and Reading NZ), by a Board Resolution, shall promptly appoint a
successor Trustee, and such successor Trustee and the retiring Trustee shall
comply with the applicable requirements of Section 6.8. If the Trustee shall
resign, be removed or become incapable of acting, or if a vacancy shall occur in
the office of Trustee for any reason, at a time when an Event of Default shall
have occurred and be continuing, the Holders, by Act of the Holders of a
majority in aggregate principal amount of the Outstanding Securities, shall
promptly appoint a successor Trustee, and such successor Trustee and the
retiring Trustee shall comply with the applicable requirements of Section 6.8.
If no successor Trustee shall have been so appointed by the Company or the
Holders and accepted appointment within sixty (60) days after the giving of a
notice of resignation by the Trustee or the removal of the Trustee in the manner
required by Section 6.8, any Holder who has been a bona fide Holder of a
Security for at least six months may, on behalf of such Holder and all others
similarly situated, and any resigning Trustee may, at the expense of the Company
and Reading NZ, petition any court of competent jurisdiction for the appointment
of a successor Trustee.
 
(e) The Company shall give notice to all Holders in the manner provided in
Section 1.6 of each resignation and each removal of the Trustee and each
appointment of a successor Trustee. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office.
 
SECTION 6.8. Acceptance of Appointment by Successor.
 
(a) In case of the appointment hereunder of a successor Trustee, each successor
Trustee so appointed shall execute, acknowledge and deliver to the Company (on
behalf of itself and Reading NZ) and to the retiring Trustee an instrument
accepting such appointment, and thereupon the resignation or removal of the
retiring Trustee shall become effective and such successor Trustee, without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts and duties of the retiring Trustee; but, on the request of the
Company (on behalf of itself and Reading NZ) or the successor Trustee, such
retiring Trustee shall, upon payment of its charges, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder.
 
(b) Upon request of any such successor Trustee, the Company and Reading NZ shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all rights, powers and trusts referred to
in paragraph (a) of this Section 6.8.
 
(d) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article VI.
 
SECTION 6.9. Merger, Conversion, Consolidation or Succession to Business.

-45-

--------------------------------------------------------------------------------


 
Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, provided,
that such Person shall be otherwise qualified and eligible under this Article
VI. In case any Securities shall have been authenticated, but not delivered, by
the Trustee then in office, any successor by merger, conversion or consolidation
or as otherwise provided above in this Section 6.9 to such authenticating
Trustee may adopt such authentication and deliver the Securities so
authenticated, and in case any Securities shall not have been authenticated, any
successor to the Trustee may authenticate such Securities either in the name of
any predecessor Trustee or in the name of such successor Trustee, and in all
cases the certificate of authentication shall have the full force which it is
provided anywhere in the Securities or in this Indenture that the certificate of
the Trustee shall have.
 
SECTION 6.10. Not Responsible for Recitals or Issuance of Securities.
 
The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company
and Reading NZ, and neither the Trustee nor any Authenticating Agent assumes any
responsibility for their correctness. The Trustee makes no representations as to
the validity or sufficiency of this Indenture or of the Securities. Neither the
Trustee nor any Authenticating Agent shall be accountable for the use or
application by the Company of the Securities or the proceeds thereof.
 
SECTION 6.11. Appointment of Authenticating Agent.
 
(a) The Trustee may appoint an Authenticating Agent or Agents with respect to
the Securities, which shall be authorized to act on behalf of the Trustee to
authenticate Securities issued upon original issue and upon exchange,
registration of transfer or partial redemption thereof or pursuant to Section
3.6, and Securities so authenticated shall be entitled to the benefits of this
Indenture and shall be valid and obligatory for all purposes as if authenticated
by the Trustee hereunder. Wherever reference is made in this Indenture to the
authentication and delivery of Securities by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication and delivery on behalf of the Trustee by an Authenticating Agent.
Each Authenticating Agent shall be acceptable to the Company and shall at all
times be a corporation organized and doing business under the laws of the United
States of America, or of any State or Territory thereof or the District of
Columbia, authorized under such laws to act as Authenticating Agent, having a
combined capital and surplus of not less than $50,000,000 and subject to
supervision or examination by federal or state authority. If such Authenticating
Agent publishes reports of condition at least annually pursuant to law or to the
requirements of said supervising or examining authority, then for the purposes
of this Section 6.11 the combined capital and surplus of such Authenticating
Agent shall be deemed to be its combined capital and surplus as set forth in its
most recent report of condition so published. If at any time an Authenticating
Agent shall cease to be eligible in accordance with the provisions of this
Section 6.11, such Authenticating Agent shall resign immediately in the manner
and with the effect specified in this Section 6.11.
 
(b) Any Person into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any Person succeeding to all or substantially all of the corporate trust
business of an Authenticating Agent shall be the successor Authenticating Agent
hereunder, provided such Person shall be otherwise eligible

-46-

--------------------------------------------------------------------------------



under this Section 6.11, without the execution or filing of any paper or any
further act on the part of the Trustee or the Authenticating Agent.
 
(c) An Authenticating Agent may resign at any time by giving written notice
thereof to the Trustee and to the Company (on behalf of itself and Reading NZ).
The Trustee may at any time terminate the agency of an Authenticating Agent by
giving written notice thereof to such Authenticating Agent and to the Company.
Upon receiving such a notice of resignation or upon such a termination, or in
case at any time such Authenticating Agent shall cease to be eligible in
accordance with the provisions of this Section 6.11, the Trustee may appoint a
successor Authenticating Agent eligible under the provisions of this Section
6.11, which shall be acceptable to the Company, and shall give notice of such
appointment to all Holders. Any successor Authenticating Agent upon acceptance
of its appointment hereunder shall become vested with all the rights, powers and
duties of its predecessor hereunder, with like effect as if originally named as
an Authenticating Agent.
 
(d) Each of the Company and Reading NZ agrees to pay to each Authenticating
Agent from time to time reasonable compensation for its services under this
Section 6.11 in such amounts as the Company, Reading NZ and the Authenticating
Agent shall agree from time to time.
 
(e) If an appointment of an Authenticating Agent is made pursuant to this
Section 6.11, the Securities may have endorsed thereon, in addition to the
Trustee’s certificate of authentication, an alternative certificate of
authentication in the following form:
 
This is one of the Securities referred to in the within mentioned Indenture.
 
Dated:



 
WELLS FARGO BANK, N.A., not in its individual capacity, but solely as Trustee
                   
By:
     
Authenticating Agent


ARTICLE VII
 
HOLDER’S LISTS AND REPORTS BY COMPANY AND READING NZ
 
SECTION 7.1. Company to Furnish Trustee Names and Addresses of Holders.
 
The Company (on behalf of itself and Reading NZ) will furnish or cause to be
furnished to the Trustee:
 
(a) semiannually, on or before June 30 and December 31 of each year, a list, in
such form as the Trustee may reasonably require, of the names and addresses of
the Holders as of a date not more than fifteen (15) days prior to the delivery
thereof, and
 
(b) at such other times as the Trustee may request in writing, within thirty
(30) days after the receipt by the Company (on behalf of itself and Reading NZ)
of any such request, a list of similar form and content as of a date not more
than fifteen (15) days prior to the time such list

-47-

--------------------------------------------------------------------------------




is furnished, in each case to the extent such information is in the possession
or control of the Company (on behalf of itself and Reading NZ) and has not
otherwise been received by the Trustee in its capacity as Securities Registrar.
 
SECTION 7.2. Preservation of Information, Communications to Holders.
 
(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 7.1 and the names and
addresses of Holders received by the Trustee in its capacity as Securities
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 7.1 upon receipt of a new list so furnished.
 
(b) The rights of Holders to communicate with other Holders with respect to
their rights under this Indenture or under the Securities, and the corresponding
rights and privileges of the Trustee, shall be as provided in the Trust
Indenture Act.
 
(c) Every Holder of Securities, by receiving and holding the same, agrees with
the Company, Reading NZ and the Trustee that none of the Company, Reading NZ or
the Trustee nor any agent of any of them shall be held accountable by reason of
the disclosure of information as to the names and addresses of the Holders made
pursuant to the Trust Indenture Act.
 
SECTION 7.3. Reports by Company.
 
(a) The Company (on behalf of itself and Reading NZ) shall furnish to the
Holders and to prospective purchasers of Securities, upon their request, the
information required to be furnished pursuant to Rule 144A(d)(4) under the
Securities Act. The delivery requirement set forth in the preceding sentence may
be satisfied by compliance with Section 7.3(b) hereof.
 
(b) The Company shall furnish to each of (i) the Trustee, (ii) the Holders and
to subsequent holders of Securities, (iii) the Purchaser at 2107 Wilson Blvd.,
Suite 400, Arlington, VA 22201, Attention: Robert Hurley, Chief Financial
Officer, or such other address as designated by Purchaser) and (iv) any
beneficial owner of the Securities reasonably identified to the Company (which
identification may be made either by such beneficial owner or by Purchaser), a
duly completed and executed certificate substantially and substantively in the
form attached hereto as Exhibit A, including the financial statements referenced
in such Exhibit, which certificate and financial statements shall be so
furnished by the Company not later than forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Company and
not later than ninety (90) days after the end of each fiscal year of the
Company. The delivery requirements under this Section 7.3(b) may be satisfied by
compliance with Section 8.16(b) of the Trust Agreement.
 
(c) If the Company intends to file its annual and quarterly information with the
Securities and Exchange Commission (the “Commission”) in electronic form
pursuant to Regulation S-T of the Commission using the Commission’s Electronic
Data Gathering, Analysis and Retrieval (“EDGAR”) system, the Company shall
notify the Trustee in the manner prescribed herein of each such annual and
quarterly filing. The Trustee is hereby authorized and directed to access the
EDGAR system for purposes of retrieving the financial information so filed.
Compliance with the foregoing shall constitute delivery by the Company of its
financial statements to the Trustee in compliance with the provisions of Section
314(a) of the Trust Indenture Act, if applicable. The Trustee shall have no duty
to search for or obtain any electronic or other filings that the Company makes
with the Commission, regardless of whether such filings are periodic,
supplemental or otherwise. Delivery of reports, information and documents to the
Trustee pursuant to this Section 7.3(c) shall be solely for purposes of

-48-

--------------------------------------------------------------------------------



compliance with this Section 7.3 and, if applicable, with Section 314(a) of the
Trust Indenture Act. The Trustee’s receipt of such reports, information and
documents shall not constitute notice to it of the content thereof or any matter
determinable from the content thereof, including the Company’s compliance with
any of its covenants hereunder, as to which the Trustee is entitled to rely upon
Officers’ Certificates.
 
ARTICLE VIII
 
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
 
SECTION 8.1. Company and Reading NZ May Consolidate, Etc., Only on Certain
Terms.
 
Neither the Company nor Reading NZ shall consolidate with or merge into any
other Person or convey, transfer or lease its properties and assets
substantially as an entirety to any Person, and no Person shall consolidate with
or merge into the Company or Reading NZ or convey, transfer or lease its
properties and assets substantially as an entirety to the Company or Reading NZ,
unless:
 
(a) if the Company or Reading NZ shall consolidate with or merge into another
Person or convey, transfer or lease its properties and assets substantially as
an entirety to any Person, the entity formed by such consolidation or into which
the Company or Reading NZ is merged or the Person that acquires by conveyance or
transfer, or that leases, the properties and assets of the Company or Reading NZ
substantially as an entirety shall be an entity organized and existing under the
laws of the United States of America or any State or Territory thereof or the
District of Columbia and shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, in form reasonably satisfactory
to the Trustee, the due and punctual payment of the principal of and any premium
and interest (including any Additional Interest) on all the Securities and the
performance of every covenant of this Indenture on the part of the Company or
Reading NZ to be performed or observed;
 
(b) immediately after giving effect to such transaction, no Event of Default,
and no event that, after notice or lapse of time, or both, would constitute an
Event of Default, shall have happened and be continuing; and
 
(c) the Company and Reading NZ have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and, if a supplemental indenture is
required in connection with such transaction, any such supplemental indenture
comply with this Article VIII and that all conditions precedent herein provided
for relating to such transaction have been complied with; and the Trustee may
rely upon such Officers’ Certificate and Opinion of Counsel as conclusive
evidence that such transaction complies with this Section 8.1.
 
SECTION 8.2.  Successor Substituted.
 
(a) Upon any consolidation or merger by the Company or Reading NZ with or into
any other Person, or any conveyance, transfer or lease by the Company or Reading
NZ of its properties and assets substantially as an entirety to any Person in
accordance with Section 8.1 and the execution and delivery to the Trustee of the
supplemental indenture described in Section 8.1(a), the successor entity formed
by such consolidation or into which the Company or Reading NZ is merged or to
which such conveyance, transfer or lease is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Company or
Reading NZ under
 
-49-

--------------------------------------------------------------------------------


 
this Indenture with the same effect as if such successor Person had been named
as the Company or an Obligor herein; and in the event of any such conveyance or
transfer, following the execution and delivery of such supplemental indenture,
and compliance with Section 4.2(a) or 11.2, as applicable, hereof, the Company
or Reading NZ shall be discharged from all obligations and covenants under the
Indenture and the Securities.
 
(b) Such successor Person may cause to be executed, and may issue either in its
own name or in the name of the Company or Reading NZ, any or all of the
Securities issuable hereunder that theretofore shall not have been signed by the
Company or Reading NZ and delivered to the Trustee; and, upon the order of such
successor Person instead of the Company or Reading NZ and subject to all the
terms, conditions and limitations in this Indenture prescribed, the Trustee
shall authenticate and shall deliver any Securities that previously shall have
been signed and delivered by the officers of the Company or Reading NZ to the
Trustee for authentication, and any Securities that such successor Person
thereafter shall cause to be executed and delivered to the Trustee on its
behalf. All the Securities so issued shall in all respects have the same legal
rank and benefit under this Indenture as the Securities theretofore or
thereafter issued in accordance with the terms of this Indenture.
 
(c) In case of any such consolidation, merger, sale, conveyance or lease, such
changes in phraseology and form may be made in the Securities thereafter to be
issued as may be appropriate to reflect such occurrence.
 
ARTICLE IX
 
SUPPLEMENTAL INDENTURES
 
SECTION 9.1. Supplemental Indentures without Consent of Holders.
 
Without the consent of any Holders, the Company, when authorized by a Board
Resolution, Reading NZ, when authorized by a Board Resolution, and the Trustee,
at any time and from time to time, may enter into one or more indentures
supplemental hereto, in form reasonably satisfactory to the Trustee, for any of
the following purposes:
 
(a) to evidence the succession of another Person to the Company or Reading NZ,
and the assumption by any such successor of the covenants of the Company or
Reading NZ herein and in the Securities; or
 
(b) to evidence and provide for the acceptance of appointment hereunder by a
successor trustee; or
 
(c) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make or
amend any other provisions with respect to matters or questions arising under
this Indenture, which shall not be inconsistent with the other provisions of
this Indenture, provided, that such action pursuant to this clause (b) shall not
adversely affect in any material respect the interests of any Holders or the
holders of the Preferred Securities; or
 
(d) to comply with the rules and regulations of any securities exchange or
automated quotation system on which any of the Securities may be listed, traded
or quoted; or
 
(e) to add to the covenants, restrictions or obligations of the Company or
Reading NZ or to add to the Events of Default, provided, that such action
pursuant to this clause (e) shall not

-50-

--------------------------------------------------------------------------------



adversely affect in any material respect the interests of any Holders or the
holders of the Preferred Securities; or
 
(f) to modify, eliminate or add to any provisions of the Indenture or the
Securities to such extent as shall be necessary to ensure that the Securities
are treated as indebtedness of the Company and Reading NZ for United States
federal income tax purposes, provided, that such action pursuant to this clause
(d) shall not adversely affect in any material respect the interests of any
Holders or the holders of the Preferred Securities.
 
SECTION 9.2. Supplemental Indentures with Consent of Holders.
 
(a) Subject to Section 9.1, with the consent of the Holders of not less than a
majority in aggregate principal amount of the Outstanding Securities, by Act of
said Holders delivered to the Company (on behalf of itself and Reading NZ) and
the Trustee, the Company, when authorized by a Board Resolution, Reading NZ,
when authorized by a Board Resolution, and the Trustee may enter into an
indenture or indentures supplemental hereto for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Indenture or of modifying in any manner the rights of the Holders of
Securities under this Indenture; provided, that no such supplemental indenture
shall, without the consent of the Holder of each Outstanding Security,
 
(i) change the Stated Maturity of the principal or any premium of any Security
or change the date of payment of any installment of interest (including any
Additional Interest) on any Security, or reduce the principal amount thereof or
the rate of interest thereon or any premium payable upon the redemption thereof
or change the place of payment where, or the coin or currency in which, any
Security or interest thereon is payable, or restrict or impair the right to
institute suit for the enforcement of any such payment on or after such date, or
 
(ii) reduce the percentage in aggregate principal amount of the Outstanding
Securities, the consent of whose Holders is required for any such supplemental
indenture, or the consent of whose Holders is required for any waiver of
compliance with any provision of this Indenture or of defaults hereunder and
their consequences provided for in this Indenture, or
 
(iii) modify any of the provisions of this Section 9.2, Section 5.13 or Section
10.8, except to increase any percentage in aggregate principal amount of the
Outstanding Securities, the consent of whose Holders is required for any reason,
or to provide that certain other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Security;
 
provided, further, that, so long as any Preferred Securities remain outstanding,
no amendment under this Section 9.2 shall be effective until the holders of a
majority in Liquidation Amount of the Preferred Securities shall have consented
to such amendment; provided, further, that if the consent of the Holder of each
Outstanding Security is required for any amendment under this Indenture, such
amendment shall not be effective until the holder of each Outstanding Preferred
Security shall have consented to such amendment.
 
(b) It shall not be necessary for any Act of Holders under this Section 9.2 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.
 
SECTION 9.3. Execution of Supplemental Indentures.
 
-51-

--------------------------------------------------------------------------------


 
In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article IX or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
shall be fully protected in conclusively relying upon, an Officers’ Certificate
and an Opinion of Counsel stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture, and that all conditions
precedent herein provided for relating to such action have been complied with.
The Trustee may, but shall not be obligated to, enter into any such supplemental
indenture that affects the Trustee’s own rights, duties, indemnities or
immunities under this Indenture or otherwise. Copies of the final form of each
supplemental indenture shall be delivered by the Trustee at the expense of the
Company and Reading NZ to each Holder, and, if the Trustee is the Property
Trustee, to each holder of Preferred Securities, promptly after the execution
thereof.
 
SECTION 9.4. Effect of Supplemental Indentures.
 
Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities and every holder of Preferred Securities theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.
 
SECTION 9.5. Reference in Securities to Supplemental Indentures.
 
Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and shall if required by the Company,
bear a notation in form approved by the Company as to any matter provided for in
such supplemental indenture. If the Company shall so determine, new Securities
so modified as to conform, in the opinion of the Company, to any such
supplemental indenture may be prepared and executed by the Company and Reading
NZ and authenticated and delivered by the Trustee in exchange for Outstanding
Securities.
 
ARTICLE X
 
COVENANTS
 
SECTION 10.1. Payment of Principal, Premium, if any, and Interest.
 
Each of the Company and Reading NZ covenants and agrees for the benefit of the
Holders of the Securities that it will duly and punctually pay the principal of
and any premium and interest (including any Additional Interest) on the
Securities in accordance with the terms of the Securities and this Indenture.
 
SECTION 10.2. Money for Security Payments to be Held in Trust.


(a) If the Company (on behalf of itself and Reading NZ) shall at any time act as
its own Paying Agent with respect to the Securities, it will, on or before each
due date of the principal of and any premium or interest (including any
Additional Interest) on the Securities, segregate and hold in trust for the
benefit of the Persons entitled thereto a sum sufficient to pay the principal
and any premium or interest (including Additional Interest) so becoming due
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided, and will promptly notify the Trustee in writing of its failure so to
act.
 
(b) Whenever the Company shall have one or more Paying Agents, it will, prior to
10:00 a.m., New York City time, on each due date of the principal of or any
premium or interest


-52-

--------------------------------------------------------------------------------


 
(including any Additional Interest) on any Securities, deposit with a Paying
Agent a sum sufficient to pay such amount, such sum to be held as provided in
the Trust Indenture Act and (unless such Paying Agent is the Trustee) the
Company will promptly notify the Trustee of its failure so to act.

(c) The Company will cause each Paying Agent for the Securities other than the
Trustee to execute and deliver to the Trustee an instrument in which such Paying
Agent shall agree with the Trustee, subject to the provisions of this Section
10.2, that such Paying Agent will (i) comply with the provisions of this
Indenture and the Trust Indenture Act applicable to it as a Paying Agent and
(ii) during the continuance of any default by the Company (or any other obligor
upon the Securities) in the making of any payment in respect of the Securities,
upon the written request of the Trustee, forthwith pay to the Trustee all sums
held in trust by such Paying Agent for payment in respect of the Securities.
 
(d) The Company may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Company
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Company or such Paying Agent, such sums to be held by the Trustee upon the
same trusts as those upon which such sums were held by the Company or such
Paying Agent; and, upon such payment by any Paying Agent to the Trustee, such
Paying Agent shall be released from all further liability with respect to such
money.
 
(e) Any money deposited with the Trustee or any Paying Agent, or then held by
the Company in trust for the payment of the principal of and any premium or
interest (including any Additional Interest) on any Security and remaining
unclaimed for two years after such principal and any premium or interest has
become due and payable shall (unless otherwise required by mandatory provision
of applicable escheat or abandoned or unclaimed property law) be paid on Company
Request to the Company, or (if then held by the Company) shall (unless otherwise
required by mandatory provision of applicable escheat or abandoned or unclaimed
property law) be discharged from such trust; and the Holder of such Security
shall thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Company cause to be published once, in a newspaper published in the English
language, customarily published on each Business Day and of general circulation
in the Borough of Manhattan, The City of New York, notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than thirty (30) days from the date of such publication, any unclaimed
balance of such money then remaining will be repaid to the Company.
 
SECTION 10.3. Statement as to Compliance.
 
The Company (on behalf of itself and Reading NZ) shall deliver to the Trustee,
within one hundred and twenty (120) days after the end of each fiscal year of
the Company ending after the date hereof, an Officers’ Certificate covering the
preceding calendar year, stating whether or not to the knowledge of the signers
thereof the Company or Reading NZ is in default in the performance or observance
of any of the terms, provisions and conditions of this Indenture (without regard
to any period of grace or requirement of notice provided hereunder), and if the
Company or Reading NZ shall be in default, specifying all such defaults and the
nature and status thereof of which they may have knowledge. The delivery
requirements of this Section 10.3 may be satisfied by compliance with Section
8.16(a) of the Trust Agreement.
 
SECTION 10.4. Calculation Agent.
 
-53-

--------------------------------------------------------------------------------


 
(a) Each of the Company and Reading NZ hereby agrees that for so long as any of
the Securities remain Outstanding, there will at all times be an agent appointed
to calculate LIBOR in respect of each Interest Payment Date in accordance with
the terms of Schedule A (the “Calculation Agent”). The Company has initially
appointed the Property Trustee as Calculation Agent for purposes of determining
LIBOR for each Interest Payment Date. The Calculation Agent may be removed by
the Company at any time. So long as the Property Trustee holds any of the
Securities, the Calculation Agent shall be the Property Trustee, except as
described in the immediately preceding sentence. If the Calculation Agent is
unable or unwilling to act as such or is removed by the Company, the Company
will promptly appoint as a replacement Calculation Agent the London office of a
leading bank which is engaged in transactions in Eurodollar deposits in the
international Eurodollar market and which does not control or is not controlled
by or under common control with the Company or its Affiliates. The Calculation
Agent may not resign its duties without a successor having been duly appointed.
 
(b) The Calculation Agent shall be required to agree that, as soon as possible
after 11:00 a.m. (London time) on each LIBOR Determination Date (as defined in
Schedule A), but in no event later than 11:00 a.m. (London time) on the Business
Day immediately following each LIBOR Determination Date, the Calculation Agent
will calculate the interest rate (the interest payment shall be rounded to the
nearest cent, with half a cent being rounded upwards) for the related Interest
Payment Date, and will communicate such rate and amount to the Company, the
Trustee, each Paying Agent and the Depositary. The Calculation Agent will also
specify to the Company the quotations upon which the foregoing rates and amounts
are based and, in any event, the Calculation Agent shall notify the Company
before 5:00 p.m. (London time) on each LIBOR Determination Date that either: (i)
it has determined or is in the process of determining the foregoing rates and
amounts or (ii) it has not determined and is not in the process of determining
the foregoing rates and amounts, together with its reasons therefor. The
Calculation Agent’s determination of the foregoing rates and amounts for any
Interest Payment Date will (in the absence of manifest error) be final and
binding upon all parties. For the sole purpose of calculating the interest rate
for the Securities, “Business Day” shall be defined as any day on which dealings
in deposits in Dollars are transacted in the London interbank market.
 
SECTION 10.5. Additional Tax Sums.
 
So long as no Event of Default has occurred and is continuing, if (a) the Trust
is the Holder of all of the Outstanding Securities and (b) a Tax Event described
in clause (i) or (iii) in the definition of Tax Event in Section 1.1 hereof has
occurred and is continuing, the Company and Reading NZ shall pay to the Trust
(and its permitted successors or assigns under the related Trust Agreement) for
so long as the Trust (or its permitted successor or assignee) is the registered
holder of the Outstanding Securities, such amounts as may be necessary in order
that the amount of Distributions (including any Additional Interest Amount (as
defined in the Trust Agreement)) then due and payable by the Trust on the
Preferred Securities and Common Securities that at any time remain outstanding
in accordance with the terms thereof shall not be reduced as a result of any
Additional Taxes arising from such Tax Event (additional such amounts payable by
the Company and Reading NZ to the Trust, the “Additional Tax Sums”). Whenever in
this Indenture or the Securities there is a reference in any context to the
payment of principal of or interest on the Securities, such mention shall be
deemed to include mention of the payments of the Additional Tax Sums provided
for in this Section 10.5 to the extent that, in such context, Additional Tax
Sums are, were or would be payable in respect thereof pursuant to the provisions
of this Section 10.5 and express mention of the payment of Additional Tax Sums
(if applicable) in any provisions hereof shall not be construed as excluding
Additional Tax Sums in those provisions hereof where such express mention is not
made.
 
SECTION 10.6. Additional Covenants.
 
-54-

--------------------------------------------------------------------------------


 
(a) Each of the Company and Reading NZ covenants and agrees with each Holder of
Securities that if an Event of Default shall have occurred and be continuing, it
shall not (i) declare or pay any dividends or distributions on, or redeem,
purchase, acquire or make a liquidation payment with respect to, any shares of
the Company’s capital stock (for the avoidance of doubt, the term “capital
stock” includes both common stock and preferred stock of the Company), (ii)
except for dividends, distributions, redemptions, purchases, acquisitions or
liquidation payments paid solely to the Company, vote in favor of or permit or
otherwise allow any of its subsidiaries to declare or pay any dividends or
distributions on, or redeem, purchase, acquire or make a liquidation payment
with respect to or otherwise retire, any shares of such subsidiaries preferred
stock (for the avoidance of doubt, whether such preferred stock is perpetual or
otherwise), or (iii) make any payment of principal of or any interest or
premium, if any, on or repay, repurchase or redeem any debt securities of the
Company that rank pari passu in all respects with or junior in interest to the
Securities (other than (A) repurchases, redemptions or other acquisitions of
shares of capital stock of the Company in connection with any employment
contract, benefit plan or other similar arrangement with or for the benefit of
any one or more employees, officers, directors or consultants, in connection
with a dividend reinvestment or stockholder stock purchase plan or in connection
with the issuance of capital stock of the Company (or securities convertible
into or exercisable for such capital stock) as consideration in an acquisition
transaction entered into prior to the Event of Default, (B) as a result of an
exchange or conversion of any class or series of the Company’s capital stock (or
any capital stock of a Subsidiary of the Company) for any class or series of the
Company’s capital stock or of any class or series of the Company’s indebtedness
for any class or series of the Company’s capital stock, (C) the purchase of
fractional interests in shares of the Company’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged, (D) any declaration of a dividend in connection with any
Rights Plan, the issuance of rights, stock or other property under any Rights
Plan or the redemption or repurchase of rights pursuant thereto or (E) any
dividend in the form of stock, warrants, options or other rights where the
dividend stock or the stock issuable upon exercise of such warrants, options or
other rights is the same stock as that on which the dividend is being paid or
ranks pari passu with or junior to such stock).
 
(b) The Company also covenants with each Holder of Securities (i) to hold,
directly or indirectly, one hundred percent (100%) of the Common Securities of
the Trust, provided, that any permitted successor of the Company hereunder may
succeed to the Company’s ownership of such Common Securities, (ii) as holder of
such Common Securities, not to voluntarily dissolve, wind-up or liquidate the
Trust other than (A) in connection with a distribution of the Securities to the
holders of the Preferred Securities in liquidation of the Trust or (B) in
connection with certain mergers, consolidations or amalgamations permitted by
the Trust Agreement and (iii) to use its reasonable commercial efforts,
consistent with the terms and provisions of the Trust Agreement, to cause the
Trust to continue to be taxable as a grantor trust and not as a corporation for
United States federal income tax purposes.
 
(c) [Intentionally omitted].
 
(d) The Company shall notify in writing, within five (5) Business Days of the
occurrence thereof, the Trustee and each holder of Preferred Securities of the
occurrence of a Change of Control (the “Change of Control Notice”), describing
the transaction or transactions that constitute the Change of Control and
stating that the Electing Securities will either be (i) defeased in accordance
with Article XIII of this Indenture, if, after applying the requirements of
Section 11.2 of this Indenture to redeem the Electing Securities no later than
thirty (30) days following the end of the Notice Period (defined below), the
Electing Securities would be redeemed prior to the expiration of the No Call
Period, or (ii) redeemed by the Company, pursuant to Section 11.2 of this
Indenture, if the Redemption Date is on or after the expiration of the No Call
Period, in either case only if the Company and the Trustee receive, within
thirty (30)
 
-55-

--------------------------------------------------------------------------------



days after the Company gives a Change of Control Notice (such 30-day period
referred to as the “Notice Period”), notice from holders of at least twenty five
percent (25%) in aggregate principal amount of the Preferred Securities electing
to cause either the Defeasance or redemption, as applicable, of the Securities
(a “Change of Control Election”). If the Company and the Trustee shall have
received a Change of Control Election from the holders of at least twenty five
percent (25%) in aggregate principal amount of Preferred Securities within the
Notice Period, then the Company shall either (A) defease the Electing Securities
in accordance with Article XIII of this Indenture, if, after applying the
requirements in Section 11.2 of this Indenture, the Redemption Date would be
prior to the expiration of the No Call Period, or (B) redeem the Electing
Securities, pursuant to Section 11.2 of this Indenture, if the Redemption Date
is on or after the expiration of the No Call Period.
 
SECTION 10.7. Financial Covenants. 
 
Each of the Company and Reading NZ hereby covenants and agrees as follows:
 
(a) for so long as any of the Securities remain outstanding, the Company shall
maintain at all times (i) Net Worth as determined in accordance with GAAP as in
effect as of September 30, 2006, in an amount greater than or equal to Eighty
Five Million Dollars ($85,000,000), and (ii) the Net Asset Value of Real Estate
in an amount greater than or equal to One Hundred Sixty Five Million Dollars
($165,000,000).
 
(b) for so long as any of the Securities remain outstanding, unless the prior
written consent of holders of at least a majority in principal amount of the
Preferred Securities has been obtained, the Company shall not at any time issue
any additional Debt other than Senior Debt unless, at such time, the sum of (i)
the aggregate principal amount of any such proposed additional Debt, and (ii)
the aggregate principal amount of the Company’s outstanding Debt other than
Senior Debt at such time (including the outstanding principal amount of the
Securities) would not exceed twenty five percent (25%) of the Net Asset Value of
Real Estate at such time.
 
(c) for so long as any of the Securities remain outstanding, the Company shall
not permit its Fixed Charge Coverage Ratio, calculated as of the end of each
fiscal quarter for the four fiscal quarters then ended, to be less than the
ratios set forth below for the time periods set forth below:
 
(i) Original Issue Date through first anniversary thereof: 1.25 to 1.0;
 
(ii) first anniversary through second anniversary thereof: 1.45 to 1.0;
 
(iii) second anniversary through third anniversary thereof: 1.55 to 1.0; and
 
(iv) third anniversary and all times thereafter: 1.65 to 1.0.
 
(d) If the Company is not in compliance with the required level or ratio for any
of the covenants calculated as described above in Section 10.7(a), (b) or (c) at
any time and if there exists no other Event of Default at such time, the Company
shall have the option, exercisable by notice to the Trustee at any time prior to
the expiration of the thirty (30)-day period following any Notice of Default
with respect to such default, to deposit in escrow with the Trustee cash in an
amount equal to one (1) year of all scheduled interest payments required under
this Indenture with respect to the Securities (the “Financial Covenant
Deposit”), in which case the Company shall be given a period of one (1) year in
which to use its good faith efforts to cure such default;

-56-

--------------------------------------------------------------------------------


 
provided that the Company shall nonetheless be obligated to make all payments
(including quarterly interest payments) required hereunder, and provided,
further, that if an Event of Default under Section 5.1(a), (b), (d), (e) or (f)
exists or occurs during such period, then the Trustee, the Holders and the
holders of Preferred Securities shall have the rights and remedies given to them
under Article V and elsewhere in this Indenture and the Company shall have no
one (1)-year cure period for any such Event of Default. In the event that the
Company makes such Financial Covenant Deposit, the Company shall be required to
provide a quarterly Officer’s Certificate to the Trustee, the Holders and the
holders of the Preferred Securities setting forth the steps that the Company is
taking to cure such default and certifying that the Company is using its good
faith efforts toward such cure. If the Company fails to cure such Event of
Default within the one (1)-year period described herein, then the holders of the
Preferred Securities, upon thirty (30) days written notice to the Company shall
have the right to require the Company to redeem their respective Securities in
accordance with the following: (i) if during the period from the first
anniversary of Original Issue Date through the second anniversary thereof, at a
Redemption Price equal to one hundred three percent (103%) of the principal
amount thereof, together, in the case of any such redemption, with accrued
interest, including any Additional Interest, through but excluding the date
fixed as the Redemption Date, (ii) if during the period from the second
anniversary of Original Issue Date through the third anniversary thereof, at a
Redemption Price equal to one hundred two percent (102%) of the principal amount
thereof, together, in the case of any such redemption, with accrued interest,
including any Additional Interest, through but excluding the date fixed as the
Redemption Date, (iii) if during the period from the third anniversary of
Original Issue Date through the fourth anniversary thereof, at a Redemption
Price equal to one hundred one percent (101%) of the principal amount thereof,
together, in the case of any such redemption, with accrued interest, including
any Additional Interest, through but excluding the date fixed as the Redemption
Date, and (iv) at any time thereafter, at a Redemption Price equal to one
hundred percent (100%) of the principal amount thereof, together, in the case of
any such redemption, with accrued interest, including any Additional Interest,
through but excluding the date fixed as the Redemption Date.
 
SECTION 10.8. Waiver of Covenants.
 
The Company and Reading NZ may omit in any particular instance to comply with
any covenant or condition contained in Section 10.6 or Section 10.7 if, before
or after the time for such compliance, the Holders of at least a majority in
aggregate principal amount of the Outstanding Securities shall, by Act of such
Holders, and at least a majority of the aggregate Liquidation Amount of the
Preferred Securities then outstanding, by consent of such holders, either waive
such compliance in such instance or generally waive compliance with such
covenant or condition, but no such waiver shall extend to or affect such
covenant or condition except to the extent so expressly waived, and, until such
waiver shall become effective, the obligations of the Company and Reading NZ in
respect of any such covenant or condition shall remain in full force and effect.
 
SECTION 10.9. Treatment of Securities.
 
Each of the Company and Reading NZ will treat the Securities as indebtedness,
and the amounts, other than payments of principal, payable in respect of the
principal amount of such Securities as interest, for all U.S. federal income tax
purposes. All payments in respect of the Securities will be made free and clear
of U.S. withholding tax to any beneficial owner thereof that has provided an
Internal Revenue Service Form W-9 or W-8BEN (or any substitute or successor
form) establishing its U.S. or non-U.S. status for U.S. federal income tax
purposes, or any other applicable form establishing a complete exemption from
U.S. withholding tax.
 
SECTION 10.10. Financial Covenant Deposit.
 
-57-

--------------------------------------------------------------------------------


 
(a) The Company hereby pledges and assigns to the Trustee for the benefit of the
Holders of the Securities, as security for all payments required under this
Indenture with respect to the Securities and the performance of all other terms,
conditions and covenants of this Indenture on the Company’s part to be paid and
performed, all of Company’s right, title and interest in and to the Financial
Covenant Deposit. The Financial Covenant Deposit shall be under the sole
dominion and control of Trustee for the benefit of the Holders of the
Securities.
 
(b) Upon the occurrence of an Event of Default or the failure of the Company to
make any payments required under this Indenture, whether or not such failure
shall be deemed an Event of Default pursuant to the terms hereof, the Trustee
shall have the right to apply all or any part of the Financial Covenant Deposit
to any payments required on the Company’s part under this Indenture with respect
to the Securities.
 
(c) Upon receipt of a written certification and notice from the Company to the
Trustee, the Holders and the holders of the Preferred Securities that (1) the
Company has cured a previously existing Event of Default (under Section 10.7(a),
(b) or (c) hereof) as described in Section 10.7(d) hereof and (2) no Event of
Default exists or is continuing, the holders of the Preferred Securities, if
such holders have received such notice and certification, shall within 30 days
after receipt thereof review such certification and confirm or object to the
matters therein. If confirming such matters, the holders of majority in
aggregate liquidation amount of the Preferred Securities shall promptly provide
written instructions to the Trustee, instructing the Trustee to promptly return
the Financial Covenant Deposit to the Company (less any amounts as may have been
applied to payments by the Company required hereunder), and the Trustee shall
promptly return such Deposit within 5 Business Days following receipt of such
instructions. In the event that the holders of the Preferred Securities object
to the matters set forth in the certification, the holders of a majority in
aggregate liquidation amount of the Preferred Securities shall provide written
notice to the Company, the Holders and the Trustee thereof and the reasons
therefor and the Financial Covenant Deposit shall not be returned. If the
holders of the Preferred Securities have received such notice and certification,
but have failed to respond either confirming or objecting to the matters
contained therein during the 30-day period following receipt thereof, the
Trustee shall apply funds comprising the Financial Covenant Deposit to the
interest payments required under this Indenture until such funds have been
depleted.
 
(d) All interest, if any, on the Financial Covenant Deposit shall accrue and
shall be deemed to be a part of the Financial Covenant Deposit.
 
ARTICLE XI
 
REDEMPTION OF SECURITIES
 
SECTION 11.1. Redemption at Option of Company.
 
(a) Optional Redemption.
 
The Company (on behalf of itself and Reading NZ) may, at its option, on any
Interest Payment Date, on or after the expiration of the No Call Period, redeem
the Securities in whole at any time or in part from time to time, at a
Redemption Price equal to one hundred percent (100%) of the principal amount
thereof (or of the redeemed portion thereof, as applicable), together, in the
case of any such redemption, with accrued and unpaid interest, including any
Additional Interest, through but excluding the date fixed as the Redemption Date
(the “Optional Redemption Price”).
 
-58-

--------------------------------------------------------------------------------


 
(b) Special Event Redemption.
 
During the No Call Period, upon the occurrence and during the continuation of a
Special Event, the Company (on behalf of itself and Reading NZ) may, at its
option, redeem the Securities, in whole but not in part, at a Redemption Price
equal to one hundred seven and one half percent (107.5%) of the principal amount
thereof, together, in the case of any such redemption, with accrued interest,
including any Additional Interest, through but excluding the date fixed as the
Redemption Date (the “Special Redemption Price”). 
 
SECTION 11.2. Redemption at Option of Holders.
 
(a) Change of Control Redemption.
 
The Company (on behalf of itself and Reading NZ) shall, upon receipt during the
Notice Period from holders of at least twenty-five percent (25%) in aggregate
Liquidation Amount of Preferred Securities of a Change of Control Election with
respect to a Change of Control, redeem the Electing Securities, on a date no
more than thirty (30) days following the end of the Notice Period, at the
Optional Redemption Price; provided that the Company shall redeem the Electing
Securities only if the Redemption Date is on or after the expiration of the No
Call Period.
 
(b) Fixed Charge Coverage Ratio Failure to Cure Redemption.
 
The Company shall, upon receipt of thirty (30) days written notice to the
Company from holders of Preferred Securities following the Company’s failure to
cure the Fixed Charge Coverage Ratio in accordance with Section 10.7(c) hereof,
redeem their respective Securities in accordance with the following: (i) if
during the period from the first anniversary of Original Issue Date through the
second anniversary thereof, at a Redemption Price equal to one hundred three
percent (103%) of the principal amount thereof, together, in the case of any
such redemption, with accrued interest, including any Additional Interest,
through but excluding the date fixed as the Redemption Date, (ii) if during the
period from the second anniversary of Original Issue Date through the third
anniversary thereof, at a Redemption Price equal to one hundred two percent
(102%) of the principal amount thereof, together, in the case of any such
redemption, with accrued interest, including any Additional Interest, through
but excluding the date fixed as the Redemption Date, (iii) if during the period
from the third anniversary of Original Issue Date through the fourth anniversary
thereof, at a Redemption Price equal to one hundred one percent (101%) of the
principal amount thereof, together, in the case of any such redemption, with
accrued interest, including any Additional Interest, through but excluding the
date fixed as the Redemption Date, and (iv) at any time thereafter, at a
Redemption Price equal to one hundred percent (100%) of the principal amount
thereof, together, in the case of any such redemption, with accrued interest,
including any Additional Interest, through but excluding the date fixed as the
Redemption Date
 
SECTION 11.3. Election to Redeem; Notice to Trustee.
 
The election of the Company (on behalf of itself and Reading NZ) to redeem any
Securities, in whole or in part, shall be evidenced by or pursuant to a Board
Resolution of each of Reading NZ and the Company. In case of any redemption at
the election of the Company, the Company shall, not less than forty-five (45)
days and not more than seventy-five (75) days prior to the Redemption Date
(unless a shorter notice shall be satisfactory to the Trustee), notify the
Trustee and the Property Trustee under the Trust Agreement in writing of such
date and of the
 
-59-

--------------------------------------------------------------------------------



principal amount of the Securities to be redeemed and provide the additional
information required to be included in the notice or notices contemplated by
Section 11.5. In the case of any redemption of Securities, in whole or in part,
(a) prior to the expiration of any restriction on such redemption provided in
this Indenture or the Securities or (b) pursuant to an election of the Company
which is subject to a condition specified in this Indenture or the Securities,
the Company shall furnish the Trustee with an Officers’ Certificate and an
Opinion of Counsel evidencing compliance with such restriction or condition.
 
SECTION 11.4. Selection of Securities to be Redeemed.
 
(a) If less than all the Securities are to be redeemed, the particular
Securities to be redeemed shall be selected and redeemed on a pro rata basis not
more than sixty (60) days prior to the Redemption Date by the Trustee from the
Outstanding Securities not previously called for redemption, provided, that the
unredeemed portion of the principal amount of any Security shall be in an
authorized denomination (which shall not be less than the minimum authorized
denomination) for such Security.
 
(b) The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption and, in the case of any Securities selected for partial
redemption, the principal amount thereof to be redeemed. For all purposes of
this Indenture, unless the context otherwise requires, all provisions relating
to the redemption of Securities shall relate, in the case of any Security
redeemed or to be redeemed only in part, to the portion of the principal amount
of such Security that has been or is to be redeemed.
 
(c) The provisions of paragraphs (a) and (b) of this Section 11.4 shall not
apply with respect to any redemption affecting only a single Security, whether
such Security is to be redeemed in whole or in part. In the case of any such
redemption in part, the unredeemed portion of the principal amount of the
Security shall be in an authorized denomination (which shall not be less than
the minimum authorized denomination) for such Security.
 
SECTION 11.5. Notice of Redemption.
 
(a) Notice of redemption shall be given not later than the thirtieth (30th) day,
and not earlier than the sixtieth (60th) day, prior to the Redemption Date to
each Holder of Securities to be redeemed, in whole or in part (unless a shorter
notice shall be satisfactory to the Property Trustee under the related Trust
Agreement).
 
(b) With respect to Securities to be redeemed, in whole or in part, each notice
of redemption shall state:
 
(i) the Redemption Date;
 
(ii) the Redemption Price or, if the Redemption Price cannot be calculated prior
to the time the notice is required to be sent, the estimate of the Redemption
Price, as calculated by the Company, together with a statement that it is an
estimate and that the actual Redemption Price will be calculated on the fifth
Business Day prior to the Redemption Date (and if an estimate is provided, a
further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);
 
(iii) if less than all Outstanding Securities are to be redeemed, the
identification (and, in the case of partial redemption, the respective principal
amounts) of the amount of and particular Securities to be redeemed;


-60-

--------------------------------------------------------------------------------


 
(iv) that on the Redemption Date, the Redemption Price will become due and
payable upon each such Security or portion thereof, and that any interest
(including any Additional Interest) on such Security or such portion, as the
case may be, shall cease to accrue on and after said date;
 
(v) the place or places where such Securities are to be surrendered for payment
of the Redemption Price; and
 
(vi) Such other provisions as the Company deems relevant.
 
(c) Notice of redemption of Securities to be redeemed, in whole or in part, at
the election of the Company shall be given by the Company or, at the Company’s
request, by the Trustee in the name and at the expense of the Company and shall
be irrevocable. The notice if mailed in the manner provided above shall be
conclusively presumed to have been duly given, whether or not the Holder
receives such notice. In any case, a failure to give such notice by mail or any
defect in the notice to the Holder of any Security designated for redemption as
a whole or in part shall not affect the validity of the proceedings for the
redemption of any other Security.
 
SECTION 11.6. Deposit of Redemption Price.
 
Prior to 10:00 a.m., New York City time, on the Redemption Date specified in the
notice of redemption given as provided in Section 11.5, the Company and Reading
NZ will deposit with the Trustee or with one or more Paying Agents (or if the
Company is acting as its own Paying Agent, the Company will segregate and hold
in trust as provided in Section 10.2) an amount of money sufficient to pay the
Redemption Price of, and any accrued interest (including any Additional
Interest) on, all the Securities (or portions thereof) that are to be redeemed
on that date.
 
SECTION 11.7. Payment of Securities Called for Redemption.
 
(a) If any notice of redemption has been given as provided in Section 11.5, the
Securities or portion of Securities with respect to which such notice has been
given shall become due and payable on the date and at the place or places stated
in such notice at the applicable Redemption Price, together with accrued
interest (including any Additional Interest) to the Redemption Date. On
presentation and surrender of such Securities at a Place of Payment specified in
such notice, the Securities or the specified portions thereof shall be paid and
redeemed by the Company at the applicable Redemption Price, together with
accrued interest (including any Additional Interest) to the Redemption Date.
 
(b) Upon presentation of any Security redeemed in part only, the Company and
Reading NZ shall execute and the Trustee shall authenticate and deliver to the
Holder thereof, at the expense of the Company and Reading NZ, a new Security or
Securities, of authorized denominations, in aggregate principal amount equal to
the unredeemed portion of the Security so presented and having the same Original
Issue Date, Stated Maturity and terms.
 
(c) If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal of and any premium on such Security shall,
until paid, bear interest from the Redemption Date at the rate prescribed
therefor in the Security.

-61-

--------------------------------------------------------------------------------


 
ARTICLE XII
 
SUBORDINATION OF SECURITIES
 
SECTION 12.1. Securities Subordinate to Senior Debt.
 
The Company and Reading NZ covenant and agree, and each Holder of a Security, by
its acceptance thereof, likewise covenants and agrees, that, to the extent and
in the manner hereinafter set forth in this Article XII, the payment of the
principal of and any premium and interest (including any Additional Interest) on
each and all of the Securities are hereby expressly made subordinate and subject
in right of payment to the prior payment in full of all Senior Debt, except as
otherwise provided in Section 4.2.
 
SECTION 12.2. No Payment When Senior Debt in Default; Payment Over of Proceeds
Upon Dissolution, Etc.
 
(a) In the event and during the continuation of any default by the Company in
the payment of any principal of or any premium or interest on any Senior Debt
(following any grace period, if applicable) when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
of acceleration or otherwise, then, upon written notice of such default to the
Company by the holders of such Senior Debt or any trustee therefor, unless and
until such default shall have been cured or waived or shall have ceased to
exist, no direct or indirect payment (in cash, property, securities, by set-off
or otherwise) shall be made or agreed to be made on account of the principal of
or any premium or interest (including any Additional Interest) on any of the
Securities, or in respect of any redemption, repayment, retirement, purchase or
other acquisition of any of the Securities.
 
(b) In the event of a bankruptcy, insolvency or other proceeding described in
clause (d) or (e) of the definition of Event of Default (each such event, if
any, herein sometimes referred to as a “Proceeding”), all Senior Debt (including
any interest thereon accruing after the commencement of any such proceedings)
shall first be paid in full before any payment or distribution, whether in cash,
securities or other property, shall be made to any Holder of any of the
Securities on account thereof. Any payment or distribution, whether in cash,
securities or other property (other than securities of the Company or any other
entity provided for by a plan of reorganization or readjustment the payment of
which is subordinate, at least to the extent provided in these subordination
provisions with respect to the indebtedness evidenced by the Securities, to the
payment of all Senior Debt at the time outstanding and to any securities issued
in respect thereof under any such plan of reorganization or readjustment), which
would otherwise (but for these subordination provisions) be payable or
deliverable in respect of the Securities shall be paid or delivered directly to
the holders of Senior Debt in accordance with the priorities then existing among
such holders until all Senior Debt (including any interest thereon accruing
after the commencement of any Proceeding) shall have been paid in full.
 
(c) In the event of any Proceeding, after payment in full of all sums owing with
respect to Senior Debt, the Holders of the Securities, together with the holders
of any obligations of the Company ranking on a parity with the Securities, shall
be entitled to be paid from the remaining assets of the Company the amounts at
the time due and owing on account of unpaid principal of and any premium and
interest (including any Additional Interest) on the Securities and such other
obligations before any payment or other distribution, whether in cash, property
or otherwise, shall be made on account of any capital stock or any obligations
of the Company ranking junior to the Securities and such other obligations. If,
notwithstanding the foregoing,

-62-

--------------------------------------------------------------------------------



any payment or distribution of any character or any security, whether in cash,
securities or other property (other than securities of the Company or any other
entity provided for by a plan of reorganization or readjustment the payment of
which is subordinate, at least to the extent provided in these subordination
provisions with respect to the indebtedness evidenced by the Securities, to the
payment of all Senior Debt at the time outstanding and to any securities issued
in respect thereof under any such plan of reorganization or readjustment) shall
be received by the Trustee or any Holder in contravention of any of the terms
hereof and before all Senior Debt shall have been paid in full, such payment or
distribution or security shall be received in trust for the benefit of, and
shall be paid over or delivered and transferred to, the holders of the Senior
Debt at the time outstanding in accordance with the priorities then existing
among such holders for application to the payment of all Senior Debt remaining
unpaid, to the extent necessary to pay all such Senior Debt (including any
interest thereon accruing after the commencement of any Proceeding) in full. In
the event of the failure of the Trustee or any Holder to endorse or assign any
such payment, distribution or security, each holder of Senior Debt is hereby
irrevocably authorized to endorse or assign the same.
 
(d) The Trustee and the Holders, at the expense of the Company, shall take such
reasonable action (including the delivery of this Indenture to an agent for any
holders of Senior Debt or consent to the filing of a financing statement with
respect hereto) as may, in the opinion of counsel designated by the holders of a
majority in principal amount of the Senior Debt at the time outstanding, be
necessary or appropriate to assure the effectiveness of the subordination
effected by these provisions.
 
(e) The provisions of this Section 12.2 shall not impair any rights, interests,
remedies or powers of any secured creditor of the Company in respect of any
security interest the creation of which is not prohibited by the provisions of
this Indenture.
 
(f) The securing of any obligations of the Company, otherwise ranking on a
parity with the Securities or ranking junior to the Securities, shall not be
deemed to prevent such obligations from constituting, respectively, obligations
ranking on a parity with the Securities or ranking junior to the Securities.
 
SECTION 12.3. Payment Permitted If No Default.
 
Nothing contained in this Article XII or elsewhere in this Indenture or in any
of the Securities shall prevent (a) the Company, at any time, except during the
pendency of the conditions described in paragraph (a) of Section 12.2 or of any
Proceeding referred to in Section 12.2, from making payments at any time of
principal of and any premium or interest (including any Additional Interest) on
the Securities or (b) the application by the Trustee of any moneys deposited
with it hereunder to the payment of or on account of the principal of and any
premium or interest (including any Additional Interest) on the Securities or the
retention of such payment by the Holders, if, at the time of such application by
the Trustee, it did not have knowledge (in accordance with Section 12.8) that
such payment would have been prohibited by the provisions of this Article XII,
except as provided in Section 12.8.
 
SECTION 12.4. Subrogation to Rights of Holders of Senior Debt.
 
Subject to the payment in full of all amounts due or to become due on all Senior
Debt, or the provision for such payment in cash or cash equivalents or otherwise
in a manner satisfactory to the holders of Senior Debt, the Holders of the
Securities shall be subrogated to the extent of the payments or distributions
made to the holders of such Senior Debt pursuant to the provisions of this
Article XII (equally and ratably with the holders of all indebtedness of the
Company that by its express terms is subordinated to Senior Debt of the Company
to substantially the same
 
-63-

--------------------------------------------------------------------------------



extent as the Securities are subordinated to the Senior Debt and is entitled to
like rights of subrogation by reason of any payments or distributions made to
holders of such Senior Debt) to the rights of the holders of such Senior Debt to
receive payments and distributions of cash, property and securities applicable
to the Senior Debt until the principal of and any premium and interest
(including any Additional Interest) on the Securities shall be paid in full. For
purposes of such subrogation, no payments or distributions to the holders of the
Senior Debt of any cash, property or securities to which the Holders of the
Securities or the Trustee would be entitled except for the provisions of this
Article XII, and no payments made pursuant to the provisions of this Article XII
to the holders of Senior Debt by Holders of the Securities or the Trustee,
shall, as among the Company, its creditors other than holders of Senior Debt,
and the Holders of the Securities, be deemed to be a payment or distribution by
the Company to or on account of the Senior Debt.
 
SECTION 12.5. Provisions Solely to Define Relative Rights.
 
The provisions of this Article XII are and are intended solely for the purpose
of defining the relative rights of the Holders of the Securities on the one hand
and the holders of Senior Debt on the other hand. Nothing contained in this
Article XII or elsewhere in this Indenture or in the Securities is intended to
or shall (a) impair, as between the Company and the Holders of the Securities,
the obligations of the Company, which are absolute and unconditional, to pay to
the Holders of the Securities the principal of and any premium and interest
(including any Additional Interest) on the Securities as and when the same shall
become due and payable in accordance with their terms, (b) affect the relative
rights against the Company of the Holders of the Securities and creditors of the
Company other than their rights in relation to the holders of Senior Debt or (c)
prevent the Trustee or the Holder of any Security (or to the extent expressly
provided herein, the holder of any Preferred Security) from exercising all
remedies otherwise permitted by applicable law upon default under this
Indenture, including filing and voting claims in any Proceeding, subject to the
rights, if any, under this Article XII of the holders of Senior Debt to receive
cash, property and securities otherwise payable or deliverable to the Trustee or
such Holder.
 
SECTION 12.6. Trustee to Effectuate Subordination.
 
Each Holder of a Security by his or her acceptance thereof authorizes and
directs the Trustee on his or her behalf to take such action as may be necessary
or appropriate to acknowledge or effectuate the subordination provided in this
Article XII and appoints the Trustee his or her attorney-in-fact for any and all
such purposes.
 
SECTION 12.7. No Waiver of Subordination Provisions.


(a) No right of any present or future holder of any Senior Debt to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company with the terms, provisions and covenants of this Indenture,
regardless of any knowledge thereof that any such holder may have or be
otherwise charged with.


(b) Without in any way limiting the generality of paragraph (a) of this Section
12.7, the holders of Senior Debt may, at any time and from to time, without the
consent of or notice to the Trustee or the Holders of the Securities, without
incurring responsibility to such Holders of the Securities and without impairing
or releasing the subordination provided in this Article XII or the obligations
hereunder of such Holders of the Securities to the holders of Senior Debt, do
any one or more of the following: (i) change the manner, place or terms of
payment or extend the


-64-

--------------------------------------------------------------------------------



time of payment of, or renew or alter, Senior Debt, or otherwise amend or
supplement in any manner Senior Debt or any instrument evidencing the same or
any agreement under which Senior Debt is outstanding, (ii) sell, exchange,
release or otherwise deal with any property pledged, mortgaged or otherwise
securing Senior Debt, (iii) release any Person liable in any manner for the
payment of Senior Debt and (iv) exercise or refrain from exercising any rights
against the Company and any other Person.
 
SECTION 12.8. Notice to Trustee.
 
(a) The Company shall give prompt written notice to a Responsible Officer of the
Trustee of any fact known to the Company that would prohibit the making of any
payment to or by the Trustee in respect of the Securities. Notwithstanding the
provisions of this Article XII or any other provision of this Indenture, the
Trustee shall not be charged with knowledge of the existence of any facts that
would prohibit the making of any payment to or by the Trustee in respect of the
Securities, unless and until a Responsible Officer of the Trustee shall have
received written notice thereof from the Company or a holder of Senior Debt or
from any trustee, agent or representative therefor; provided, that if the
Trustee shall not have received the notice provided for in this Section 12.8 at
least two (2) Business Days prior to the date upon which by the terms hereof any
monies may become payable for any purpose (including, the payment of the
principal of and any premium on or interest (including any Additional Interest)
on any Security), then, anything herein contained to the contrary
notwithstanding, the Trustee shall have full power and authority to receive such
monies and to apply the same to the purpose for which they were received and
shall not be affected by any notice to the contrary that may be received by it
within two Business Days prior to such date.
 
(b) The Trustee shall be entitled to rely on the delivery to it of a written
notice by a Person representing himself or herself to be a holder of Senior Debt
(or a trustee, agent, representative or attorney-in-fact therefor) to establish
that such notice has been given by a holder of Senior Debt (or a trustee, agent,
representative or attorney-in-fact therefor). In the event that the Trustee
determines in good faith that further evidence is required with respect to the
right of any Person as a holder of Senior Debt to participate in any payment or
distribution pursuant to this Article XII, the Trustee may request such Person
to furnish evidence to the reasonable satisfaction of the Trustee as to the
amount of Senior Debt held by such Person, the extent to which such Person is
entitled to participate in such payment or distribution and any other facts
pertinent to the rights of such Person under this Article XII, and if such
evidence is not furnished, the Trustee may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.
 
SECTION 12.9. Reliance on Judicial Order or Certificate of Liquidating Agent.


Upon any payment or distribution of assets of the Company referred to in this
Article XII, the Trustee and the Holders of the Securities shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such Proceeding is pending, or a certificate of the
trustee in bankruptcy, receiver, liquidating trustee, custodian, assignee for
the benefit of creditors, agent or other Person making such payment or
distribution, delivered to the Trustee or to the Holders of Securities, for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Debt and other indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article
XII.
 
SECTION 12.10. Trustee Not Fiduciary for Holders of Senior Debt.

-65-

--------------------------------------------------------------------------------


 
The Trustee, in its capacity as trustee under this Indenture, shall not be
deemed to owe any fiduciary duty to the holders of Senior Debt and shall not be
liable to any such holders if it shall in good faith mistakenly pay over or
distribute to Holders of Securities or to the Company or to any other Person
cash, property or securities to which any holders of Senior Debt shall be
entitled by virtue of this Article XII or otherwise.
 
SECTION 12.11. Rights of Trustee as Holder of Senior Debt; Preservation of
Trustee’s Rights.
 
The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XII with respect to any Senior Debt that may at any time
be held by it, to the same extent as any other holder of Senior Debt, and
nothing in this Indenture shall deprive the Trustee of any of its rights as such
holder.
 
SECTION 12.12. Article Applicable to Paying Agents.
 
If at any time any Paying Agent other than the Trustee shall have been appointed
by the Company and be then acting hereunder, the term “Trustee” as used in this
Article XII shall in such case (unless the context otherwise requires) be
construed as extending to and including such Paying Agent within its meaning as
fully for all intents and purposes as if such Paying Agent were named in this
Article XII in addition to or in place of the Trustee; provided, that Sections
12.8 and 12.11 shall not apply to the Company or any Affiliate of the Company if
the Company or such Affiliate acts as Paying Agent.
 
ARTICLE XIII
 
DEFEASANCE
 
SECTION 13.1. Defeasance and Discharge.
 
The Company (on behalf of itself and Reading NZ) shall, upon receipt during the
Notice Period from holders of at least twenty-five percent (25%) in aggregate
Liquidation Amount of Preferred Securities of a Change of Control Election with
respect to a Change of Control, satisfy the conditions set forth in Section 13.2
with respect to the Electing Securities, on a date no more than thirty (30) days
following the end of the Notice Period if, after applying the requirements of
Section 11.2 to redeem the Electing Securities no later than thirty (30) days
following the end of the Notice Period, the Electing Securities would be
redeemed prior to the expiration of the No Call Period. The Company and Reading
NZ shall be deemed to have been discharged from its obligations with respect to
the Outstanding Securities as provided in this Section 13.1 on and after the
date the conditions set forth in Section 13.2 are satisfied (referred to herein
as “Defeasance”). For this purpose, such Defeasance means that the Company and
Reading NZ shall be deemed to have paid and discharged the entire indebtedness
represented by the Outstanding Securities and to have satisfied all of its other
obligations under the Securities and this Indenture insofar as the Securities
are concerned (and the Trustee, upon Company Request and at the expense of the
Company and Reading NZ, shall execute proper instruments acknowledging the
same), subject to the following, which shall survive until otherwise terminated
or discharged hereunder: (1) the rights of Holders of the Securities to receive,
solely from the trust fund described in Section 13.2 and as more fully set forth
in such Section 13.2, payments in respect of the principal of, premium, if any,
and interest on the Securities when payments are due, (2) the Company’s and
Reading NZ’s obligations with respect to the Securities under Sections 2.4, 3.5,
3.6, 10.2 and any additional Tax Sums under Section 10.5,
 
-66-

--------------------------------------------------------------------------------



(3) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and (4) this Article XIII.
 
SECTION 13.2. Conditions to Defeasance. 
 
The following shall be the conditions to application of Section 13.1 to the
Outstanding Securities:
 
(1) The Company and Reading NZ shall irrevocably have deposited or caused to be
deposited with the Trustee (or another trustee that satisfies the requirements
contemplated by Section 6.1 and agrees to comply with the provisions of this
Article XIII applicable to it) as trust funds in trust for the purpose of making
the following payments, specifically pledged as security for, and dedicated
solely to, the benefit of the Holders of Outstanding Securities, (A) money in an
amount in Dollars, (B) Government Obligations that through the scheduled payment
of principal and interest in respect thereof in accordance with their terms will
provide, not later than one day before the due date of any payment, money in an
amount in Dollars, or (C) a combination thereof, in each case sufficient, in the
opinion of a nationally recognized firm of independent public accountants
expressed in a written certification thereof delivered to the Trustee, to pay
and discharge, and which shall be applied by the Trustee (or any such other
qualifying Trustee) to pay and discharge, one hundred percent (100%) of the
principal amount of the Securities on December 30, 2011 (the “Defeasance
Maturity Date”) plus interest on the Securities due and payable on the Interest
Payment Dates occurring prior to and including the Defeasance Maturity Date.
 
(2) Such Defeasance shall not cause the Trustee to have a conflicting interest
within the meaning of the Trust Indenture Act.
 
(3) Such Defeasance shall not result in the trust arising from such deposit
constituting an “investment company” within the meaning of the Investment
Company Act of 1940, unless such trust shall be qualified or exempt from
regulation thereunder.
 
(4) The Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent with respect
to such Defeasance have been complied with.
 
SECTION 13.3.  Deposited Money and U.S. Government Obligations to be Held in
Trust; Other Miscellaneous Provisions.
 
Subject to the provisions of Section 10.2(e), all money and Government
Obligations (including the proceeds thereof) deposited with the Trustee or other
qualifying trustee (solely for purposes of this Section 13.3 and Section 13.4,
the Trustee and any such other trustee are referred to collectively as the
“Trustee”) pursuant to Section 13.2 in respect of the Securities shall be held
in trust and applied by the Trustee, in accordance with the provisions of the
Securities and this Indenture, to the payment, either directly or through any
such Paying Agent (including the Company acting as its own Paying Agent) as the
Trustee may determine, to the Holders of the Securities, of all sums due and to
become due thereon in respect of principal, premium, if any, and interest, but
money so held in trust need not be segregated from other funds except to the
extent required by law.
 
Each of the Company and Reading NZ shall pay and indemnify the Trustee against
any tax, fee or other charge imposed on or assessed against the Government
Obligations

-67-

--------------------------------------------------------------------------------



deposited pursuant to Section 13.2 or the principal and interest received in
respect thereof other than any such tax, fee or other charge that by law is for
the account of the Holders of Outstanding Securities.
 
Anything in this Article XIII to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon Company Request any money
or Government Obligations held by it as provided in Section 13.2 with respect to
the Securities that, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee, are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Defeasance with respect to the
Securities.
 
SECTION 13.4. Reinstatement. 
 
If the Trustee or the Paying Agent is unable to apply any money in accordance
with this Article XIII with respect to the Securities by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Company’s obligations under
this Indenture and the Securities shall be revived and reinstated as though no
deposit had occurred pursuant to this Article XIII with respect to Securities
until such time as the Trustee or Paying Agent is permitted to apply all money
held in trust pursuant to Section 13.3 with respect to the Securities in
accordance with this Article XIII; provided, however, that if the Company makes
any payment of principal of, premium, if any, or interest on any Security
following the reinstatement of its obligations, the Company shall be subrogated
to the rights of the Holders of Securities to receive such payment from the
money so held in trust.
 
****
 
This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. This instrument may be
executed by any one or more of the parties hereto by facsimile.
 
 
-68-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.



   
READING INTERNATIONAL, INC. 
       
By:
     
Name:
   
Title:
         
READING NEW ZEALAND, LIMITED
       
By:
     
Name:
   
Title:
         
WELLS FARGO BANK, N.A., as Trustee
       
By:
     
Name:
   
Title:

 
 
-69-

--------------------------------------------------------------------------------

 
 
Junior Subordinated Indenture
 
Schedule A
 
DETERMINATION OF LIBOR
 
With respect to the Securities, the London interbank offered rate ("LIBOR")
shall be determined by the Calculation Agent in accordance with the following
provisions (in each case rounded to the nearest .000001%):
 
(1) On the second LIBOR Business Day (as defined below) prior to an Interest
Payment Date occurring after the expiration of the No Call Period (each such
day, a "LIBOR Determination Date"), LIBOR for any given security shall for the
following interest payment period equal the rate, as obtained by the Calculation
Agent from Bloomberg Financial Markets Commodities News, for three-month
Eurodollar deposits that appears on Dow Jones Telerate Page 3750 (as defined in
the International Swaps and Derivatives Association, Inc. 1991 Interest Rate and
Currency Exchange Definitions), or such other page as may replace such Page
3750, as of 11:00 a.m. (London time) on such LIBOR Determination Date.
 
(2) If, on any LIBOR Determination Date, such rate does not appear on Dow Jones
Telerate Page 3750 or such other page as may replace such Page 3750, the
Calculation Agent shall determine the arithmetic mean of the offered quotations
of the Reference Banks (as defined below) to leading banks in the London
interbank market for three-month Eurodollar deposits in an amount determined by
the Calculation Agent by reference to requests for quotations as of
approximately 11:00 a.m. (London time) on the LIBOR Determination Date made by
the Calculation Agent to the Reference Banks. If, on any LIBOR Determination
Date, at least two of the Reference Banks provide such quotations, LIBOR shall
equal such arithmetic mean of such quotations. If, on any LIBOR Determination
Date, only one or none of the Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in the City of New York selected by the Calculation Agent are quoting on
the relevant LIBOR Determination Date for three-month Eurodollar deposits in an
amount determined by the Calculation Agent by reference to the principal London
offices of leading banks in the London interbank market; provided that, if the
Calculation Agent is required but is unable to determine a rate in accordance
with at least one of the procedures provided above, LIBOR shall be LIBOR as
determined on the previous LIBOR Determination Date.
 
(3) As used herein: "Reference Banks" means four major banks in the London
interbank market selected by the Calculation Agent; and "LIBOR Business Day"
means a day on which commercial banks are open for business (including dealings
in foreign exchange and foreign currency deposits) in London.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Officer’s Financial Certificate
 
The undersigned, the [Chief Financial Officer/Treasurer/Assistant Treasurer/
Secretary/ Assistant Secretary, Chairman/Vice Chairman/Chief Executive
Officer/President/Vice President] hereby certifies, pursuant to Section 7.3(b)
of the Junior Subordinated Indenture, dated as of February 5, 2007 (the
“Indenture”), among Reading International, Inc. (the “Company”), Reading New
Zealand, Limited, and Wells Fargo Bank, N.A., as trustee, that, as of [date],
[20__], the Company, if applicable, and its subsidiaries had the following
ratios and balances:
 
As of [Quarterly/Annual Financial Date], 20__:
 
[insert calculation of covenants]
 
[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20__.]
 
[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], 20__.]
 
The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[quarter] [annual] period ended [date], 20__, and such financial statements have
been prepared in accordance with GAAP consistently applied throughout the period
involved (expect as otherwise noted therein).
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this _____ day of ____, 200__
 
 
 
READING INTERNATIONAL, INC.


By:
Name:
 
Address:
500 Citadel Drive, Suite 300
Commerce, California 90040
 
 
 

--------------------------------------------------------------------------------

 